                                        EXHIBIT 29



                                 Richard Cohen, M.D., M.P.H.
                         Occupational Medicine and Industrial Toxicology
                                     19242 Panorama Drive
                                      Saratoga, California
                                         408 395 9379



February 5, 2019

Amy L Fair RN
Simmons Hanly Conroy
One Court Street
Alton, IL 62002


        Re:  Grace Holland Webster
        DOB: October 16,1929
        DOD: July 8, 2016

        In the United State district Court for the Eastern District of North Carolina
        Civil Action No.: 2:17-CV-63-D.
        Karen Cahoon, as executrix of the Estate of Grace Webster, Deceased, Plaintiff
        v. Edward Orton, Jr. Ceramic Foundation, et al


Dear Ms. Fair,


In response to your request concerning the matter above-captioned I prepared this report
according to the instructions received from your office regarding comments made by the court
and related requirements of the applicable federal rules.

You have asked for statements as to: a) my compensation for testimony in this case which will
be $600 per hour for trial and deposition testimony and $600 per hour for research and reports;
b) a listing of all the cases in which I have testified, either at trial or by deposition in the last 4
years, and I have attached the most updated version of a report maintained in connection with
this information; and c) my qualifications, including publications authored within the past 10
years, I have attached a copy of my current curriculum vitae, which contains that information,
and I will further address my qualifications below.

I am a licensed physician and currently a Clinical Professor in the Division of Occupational and
Environmental Medicine in the Department of Internal Medicine at the University of California
San Francisco School of Medicine. Additionally, I have a Master of Public Health degree from
the UCLA School of Public Health in Epidemiology and a private practice in Occupational
Medicine and Industrial Toxicology. I am Board-certified by the American Board of Preventive
Medicine in General Preventive Medicine and in Occupational Medicine.


                                       1
         Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 1 of 51
                                Richard Cohen, M.D., M.P.H.
                        Occupational Medicine and Industrial Toxicology
                                    19242 Panorama Drive
                                     Saratoga, California
                                        408 395 9379


My private practice focuses on occupational medicine and industrial toxicology, providing
consultative services to industrial and other clients regarding occupational medicine and
industrial toxicology. This includes interpretation and application of OSHA Occupational Health
Standards; workplace assessment and recommendations regarding existing health hazards;
interpretation of industrial hygiene data with assessment of health risk; interpretation of
biological monitoring and medical surveillance data with recommendations, where appropriate,
for further actions regarding health hazard identification and control; analysis of injury and
exposure data; development of programs for management and employee training in medical,
safety and industrial hygiene; and research and investigation in industrial toxicology including
investigation of illness clusters and scientific literature review.

I have researched and published numerous articles on occupational health and industrial
toxicology. This research includes the area of asbestos, what was known about the health
hazards of asbestos, and when such information would have been reasonably known.

I have been qualified as an expert and have testified in numerous asbestos cases regarding the
above, especially regarding the issue of when knowledge of the health hazards of asbestos
became available. This subject is known as "asbestos historical state of the art". I have reviewed
historical scientific and medical literature regarding asbestos disease hazards at the request of
defense and plaintiffs’ attorneys beginning in the early 1980s for providing asbestos state of the
art testimony at trial in asbestos personal injury and wrongful death cases and other asbestos
related litigation. I am qualified and routinely testify as to the medical issues involved in these
cases, including but not limited to medical causation, asbestos risks and disease, epidemiology,
state of the medical and scientific art concerning asbestos-related diseases at relevant times, the
nature and use of asbestos products, and the individual's exposure to asbestos. I am qualified and
often testify as to asbestos products defects, the release of asbestos fibers from asbestos products,
disease causing potential of various asbestos products, asbestos health hazards, industry
awareness, and state of the art relating to the hazards of asbestos, applicable rules and
regulations, and other industrial hygiene related issues.

You have asked for a statement of the opinions I will express in this case and the basis for them.
In that regard, I am of the opinion as to the medical issues involved in this case, that medical
causation was established, in whole, in part or in combination with, the inhalation of asbestos
fibers. In my view, the knowledge of and risk(s) for the pertinent asbestos-related diseases was
demonstrated by the related epidemiologic and exposure related publications concerning such
asbestos-related diseases. This information was available to the scientific and medical
community, thus also to the public. This information would include the state of the medical and
scientific art concerning asbestos-related diseases at relevant times and information regarding the
nature and use of asbestos or asbestos-containing materials or products.



                                       2
         Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 2 of 51
My opinions can also be expressed about specific products and/or applications. Such products
and/or applications in my opinion presented and/or still present a risk of asbestos exposure to
those using such products and/or those being around others who were using or manipulating such
products. In my opinion this is specifically true as to the products or applications attributable to
each of the defendants in this case whose products or activities are alleged to have caused
exposures in this case.

I am of the opinion that there are defects in asbestos or asbestos-containing products, such as
those mentioned above, which include, but are not limited to, the presence of asbestos itself or
the release of asbestos fibers from such asbestos products. I believe and will testify that these
defects relate to the disease potential of the various asbestos products, and their ability to cause
disease or create asbestos health hazards. I will testify there existed an awareness of such
diseases and/or hazards within the asbestos and related industries generally, or defendants
specifically, and that this awareness was either known or knowable to such parties. This was
because the information concerning asbestos hazards was available to and shared by members of
the relevant industries [e.g. asbestos mining and manufacturing companies; asbestos product
users such as railroads, petroleum, equipment manufacturers] as well as in the public domain.
The latter is evidenced by documents which describe and memorialize the state of the art relating
to the hazards of asbestos. These documents include applicable governmental rules and
regulations, and industrial hygiene, scientific, medical and related publications and articles
discussing and addressing such issues.

As to the data or other information, in addition to case-specific material, which I have considered
in formulating my opinions in this case, this would be, generally, the body of medical, scientific
and epidemiological studies, case reports, investigations, government documents, public media
and industry documents published and reported upon since the late 1890's in the USA, Britain,
Germany, Italy, and other industrial areas abound the world. Attached is a copy of the
bibliography I compiled that includes the documents that form the basis of the opinions I will
express at trial.

Based on my above-mentioned experience and training, and historical review, in as further
support for my opinions in this case to those stated above, I would observe that it is my opinion
that the medical and scientific literature makes it clear that, at least as early as 1931, it was
known in the medical and scientific community that breathing asbestos dust was harmful and
dangerous to human health. As stated by Dr. Frederick Willson in 1931, "We do know,
however, that breathing of dust under the following conditions is seriously harmful: . . . asbestos
and every operation in which it is used." (Willson, Frederick, The Very Least An Employer
Should Know About Dust And Fume Diseases, Safety Engineering, November 1931, Volume
62(5), pp. 317-318, emphasis added.) (This article is fully incorporated herein by this reference.)
Additionally, the fact that asbestos exposure causes asbestosis, and the need for safety
precautions, including masks, respirators, education, ventilation, dust control, and substitution, to
prevent asbestos-related diseases, was known as early as the 1930s, as referenced in articles
contained in my Bibliography, including Merewether ERA, Price CW, Report on Effects of
Asbestos Dust on the Lungs and Dust Suppression in the Asbestos Industry, His Majesty's
Stationery Office, London, 1930, pp. 1-34. Many of the preventive techniques to address
asbestos exposures are still in use today as standard industrial hygiene. Further, based upon my
research, education, experience, and the articles referenced in my bibliography, it is my
professional opinion that it was clear by 1952 that, regardless of the setting, a person exposed to

                                       3
         Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 3 of 51
airborne asbestos was at an increased risk of developing cancer.

Based on my above-mentioned experience and training and historical review, in my opinion a
summary of only a few of the many articles I have studied indicates the following, which are also
my opinions about, the historical state of knowledge about the hazards of asbestos:

             a. As early as 1898, the Annual Report of the Chief Inspector of Factories and
Workshops in England identified increased health problems among workers in asbestos textile
mills.

              b. In 1924, Cooke wrote an article in the British Medical Journal titled "Fibrosis
of the Lungs Due to the Inhalation of Asbestos Dust".

                  c. In 1931 an article was published in the magazine Safety Engineering, which
was a publication intended for people who had responsibility for preventing injury and illness.
This article, titled "The Very Least an Employer Should Know About Dust and Fume Diseases,"
lists several conditions under which breathing of dust is seriously harmful. That list includes the
entry: "Asbestos and every operation in which it is used."

                 d. In 1934, in an article titled "Pulmonary Asbestosis" published in The Lancet,
two physicians reported 100 cases of people with asbestosis. The occupations of the people
involved revealed that it was not only workers in the asbestos textile factories who developed
asbestosis, but also people who worked with asbestos in other applications. The significance of
the article is that it demonstrated that what was important was not the job or its location, or the
product involved, but the fact that one had inhaled asbestos dust.

               e. A publication by the Commonwealth of Pennsylvania, Department of Labor
and Industry, in 1935, titled “Asbestosis," was remarkable because it contained a bibliography of
over 100 reference works pertaining to asbestos related disease. The significance of the article is
that as of 1935, a doctor in the U.S. in a relatively small town, Harrisburg, PA., could become
aware of over 100 articles published about asbestos and disease and written in various languages.

                 f. In 1944 an editorial in the Journal of the American Medical Association
identified asbestos as one of the causes of environmental cancer. The significance of the article
is that by this time in 1944, credible and respected authorities in the medical community
considered that asbestos was suspected of or known to cause cancer.

               g. In 1949 an article appeared in Scientific American titled "Cancer and the
Environment." It was one of the first articles to appear in the popular media to discuss the
subject of asbestos being a possible cause of cancer. I have also found reference to asbestos as a
cause of cancer in newspaper articles as early as 1949.

                h. In 1950, Dr. Hueper, the Chief of the Carcinogen Study Section, National
Cancer Institute, National Institute of Health, published a monograph titled "A Methodology for
Environmental and Occupational Cancer Surveys" in Public Health Technical Monograph No. 1,
1950. In that article he listed agents, chemicals, metals, dusts, etc. which were known to cause
cancer. Among those substances was asbestos. Under asbestos he listed various asbestos-related
trades or jobs that he considered to be at increased risk for cancer because they involved asbestos

                                       4
         Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 4 of 51
exposure. The significance of the article is that it reveals that there was a cancer concern not
only for the asbestos factory workers, but for other trades exposed to asbestos working with
asbestos containing products. Among the at-risk trades identified by Dr. Hueper were: asbestos
construction material workers, asbestos insulation workers, asbestos brake lining workers, people
that use asbestos brake lining, carpenters, plumbers, roofers, gasket makers, insulation workers
(pipe and boiler), and pump packing mechanics.

                i. By 1952 the Encyclopedia Britannica contained an entry indicating that asbestos
is a cause of cancer.

                j. By 1958 the American Conference of Governmental Industrial Hygienists had
established a maximum atmospheric concentration for asbestos dust of five million particles per
cubic foot of air. This amount of asbestos in the air was then known not to be visible and could
only be detected by air sampling measurements.

               k. In 1960, Dr. Wagner published a study of mesothelioma victims in South
Africa. His study unequivocally established asbestos as the cause of mesothelioma.

                 l. In 1964 Dr. Selikoff published his seminal article on asbestos disease in
insulation workers. He performed the first large scale asbestos mortality study and reported
increased rates of death from lung cancer, mesothelioma, asbestosis, and gastrointestinal cancer.
In addition to its scientific contribution, it was politically and socially significant because it
received widespread media exposure. It was reported to American newspapers by the Associated
Press wire service and brought public attention to the health risks associated with asbestos.

Based on my above-mentioned experience and training and historical review, in my opinion I
can further state the following facts about the historical knowledge of the dangers of asbestos:

                     A) By the 1960s, there were at least 300 articles published in English
concerning the hazards of asbestos. There were a similar number published in foreign languages.

                        B) In the late 1920s and certainly by the 1930s it was clear that breathing
asbestos dust caused asbestosis. Dr. Merewether's report in 1930, published by the British
government, lists various actions that he recommended to prevent the disease. Other
publications in the 1930s indicate clearly that people at that time understood that they could
prevent the disease by preventing individuals from breathing the dust. They suggested this could
be done by either eliminating the dust at its source or by providing gas masks as breathing
protection. In the late 1940s and early 1950s it became clear that asbestos could cause asbestosis
in a large variety of settings. It was demonstrated clearly in the literature by the early 1950s that
asbestos related disease could occur in any locale or with any task or with any product involving
sufficient asbestos exposure.

                       C) Information regarding asbestos hazards, as well as remedial steps to
eliminate or reduce those hazards, was not confined to those involved in academia or medical
research. The availability of information to business and industry is illustrated by documents
generated by private industry dating from the 1930s:

               a. The 1935 Minutes of the Medical and Surgical Section of the American

                                       5
         Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 5 of 51
Association of Railroads show that the physicians who were responsible for medical issues
among railroad employees discussed exposure to asbestos and related risk to railroad workers.
They included discussion of preventive measures that are still used today, including: using masks
to filter the air; using techniques to wet down the dust lying on the floor, so it doesn't get re-
circulated; using apparatus that would pull the dust away from the worker, and doing medical
exams on the workers to determine if they are sufficiently protected from asbestos so as to not
develop asbestos related disease. The historical state of the art evolved in such a way that it was
clear in the early 1950s, that people performing tasks or in situations that generated airborne
asbestos, regardless of the product involved, were going to be at risk for asbestos-related disease.

                b. In 1937, Roy Bonsib conducted a study of dust hazards present in the oil
refinery setting on behalf of Standard Oil Company of New Jersey. He included asbestos as a
hazardous dust and noted the greater level of hazard presented by the removal of asbestos
insulation materials. He recommended the use of well-recognized procedures to minimize the
creation of dust and reduce or eliminate exposures to hazardous dust (asbestos) including
engineering controls, wet down, containment, isolation of work, and the use of respirators.

                c. In addition to what was knowable through medical and industrial hygiene
literature and industry publications, businesses in California for example were additionally on
notice as to the hazards of asbestos from an early point in time by various governmental
regulations and orders. Commencing in the 1930s, the California General Industry Safety Orders
prescribed procedures for minimizing exposure to asbestos dust including requirements for
exhausting asbestos dust, dust suppression procedures, and isolation of dust-creating work from
other workers. After the creation of OSHA in 1971, federal exposure standards regarding
asbestos were imposed commencing in 1971. These regulations were published expressly to
notify those working with asbestos containing material of its hazards and the precautions which
were necessary to be employed to reduce the risk of harmful exposures. The regulations
included descriptions of the previously-described protective measures that should be followed to
eliminate or minimize exposures, and which had been recognized and recommended since at
least the 1930s.

        Case Specific Opinions

At your request, I have reviewed and considered case specific documents forwarded by your
office for rendering an opinion regarding the possible presence and/or cause of any asbestos-
related disease suffered by Grace Webster. In addition, I have drawn upon my general
knowledge of the medical and scientific literature pertaining to asbestos related disease as well as
my experience as a practicing specialist in occupational medicine and industrial toxicology for
over 40 years. The case specific documents I reviewed include the following:

   1. Medical records from treating physicians.
   2. Work history prepared by plaintiff’s attorney based on deposition and other evidence.
   3. Death certificate.
   4. Deposition testimony of Karen Cahoon dated November 27, 2018, including attached
      exhibits 2 (pictures related to decedent’s work and potential exposures) and 3 (Analysis
      of Vermiculite Packing Material of Orton Pyrometric Cones, July 17, 2018).
   5. Social Security records of Grace Webster.


                                       6
         Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 6 of 51
Grace Webster was 86 years old when she was evaluated by her physician in June 2015 due to
progressive dyspnea and right upper quadrant abdominal pain. She was found to be hypoxic and
treated with pulmonary rehabilitation without improvement. As of November 2015 she had
developed dyspnea with minimal exertion. She was evaluated by her physician on December 2,
2015 due to complaints of persisting and worsening abdominal pain over several months. She
also reported exertional dyspnea, fatigue and fever. Abdominal CT scan was performed
December 3, 2015 due to complaints of abdominal pain. A large right pleural effusion and a right
medial soft tissue thoracic mass were observed.

Right thoracentesis was performed on January 8, 2016 and January 29, 2016; both were negative
for malignancy. Chest CT scan performed on January 16, 2016 again showed a large right
pleural effusion and nodular pleural thickening suspicious for pleural malignancy. Chest x-ray on
February 22, 2016 showed a large right pleural effusion and totally opacified right hemithorax.

Right video assisted thoracoscopy, pleural biopsy, total pleural decortication, and pleural fluid
drainage were performed on March 14, 2016. The pathology diagnoses of the pleural fluid and
tissues was “malignant mesothelioma, epithelioid type”. Mesothelial tumor involved both the
visceral and parietal pleura. Bedside talc pleurodesis was performed on March 18, 2016. As of
March 20, 2016 her physician’s prognosis was “poor” due to the diagnosis of the mesothelioma.

Chest x-ray on May 24, 2016 showed evidence of a right pulmonary mass and persisting right
pleural effusion. As of June 14, 2016 she was being treated (for mesothelioma) with analgesics,
oxygen and otherwise palliative care. She died on July 8, 2016.

Grace Webster’s past medical history includes hypertension, gout, allergic rhinitis, anxiety,
hypothyroidism, chronic kidney disease, and gastroesophageal reflux disease. Past surgeries
include cholecystectomy, retinal detachment repair, appendectomy, breast biopsy and
hysterectomy. She was a former smoker and quit in approximately 2011. Smoking does not
cause or contribute to the cause of mesothelioma. Medications in use prior to mesothelioma
diagnosis included paroxetine, clonazepam, atenolol, amlodipine, Synthroid, Uloric, omeprazole,
Patanase, Atrovent, Systane ophthalmic solution, aspirin, Atrovent, ibuprofen, Patanol
ophthalmic, and vitamins.

Grace Webster’s family medical history includes diverticulitis, hypertension, and stroke.

Grace Webster had regular, repeated, intense and proximal exposure to asbestos over several
decades beginning in 1968 and ending no later than the early 2000’s. Her exposure resulted from
her unpacking and handling the asbestos contaminated vermiculite packing material in which
Orton Pyrometric Cones were sold to her. The small cones were used by her in the kilns used to
bake ceramics that she produced in her work as a teacher of ceramics in her home-based
business.

The pyrometric cones were sold to her in small boxes that were filled with the asbestos
contaminated amphibole vermiculite packing material in which the cones were randomly
dispersed. She disturbed the vermiculite repeatedly in pulling the cones out of the boxes and
sometimes dumping the box’s contents of vermiculite and cones in order to find the cones more
easily. Disturbing the vermiculite created visible airborne dust that contaminated her work area
and which she brushed off with her hands and swept up with a broom. She performed these tasks

                                      7
        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 7 of 51
on a daily basis and used approximately 1 to 2 boxes (50- 100 cones) monthly. This work was
performed in small rooms without exhaust ventilation.

It has been well established in the medical, scientific, and industrial literature since the 1930s
that inhaling dust containing asbestos fibers could lead to disabling and/or fatal asbestosis.
Cases of lung cancer associated with the inhalation of asbestos were also first reported in the
1930s, and, by the early 1950s, it was well understood that the inhalation of asbestos fibers
caused lung cancer. Inhalation of asbestos dust as a cause of mesothelioma has been accepted by
the medical and scientific community since 1960.

Asbestos causes a variety of injuries to the human respiratory system, including non-malignant
diseases and several cancers. Asbestos is the only known cause of most, if not all, U.S. cases of
mesothelioma, a fatal cancer that arises in the pleura, peritoneum, pericardium and other
mesothelial sites. Asbestos also causes cancers in various parts of the body, including the lungs,
larynx, ovaries, colon, and stomach.

I do not have, and never have agreed with, any so-called “every fiber” “every exposure”, “each
and every exposure”, “any exposure”, or “cumulative exposure” “theory”. My medical causation
opinions regarding how an identified dose contributes to cause an asbestos-related disease in a
particular individual who has been diagnosed with such disease are complex and not reasonably
described with short catch-phrases. My medical causation opinions are set forth as a whole in
the following paragraphs:

In 1997, nineteen “pathologists, radiologists, occupational and pulmonary physicians,
epidemiologists, toxicologists, industrial hygienists and clinical and laboratory scientists” from
eight countries, met in Helsinki, Finland, to discuss and publish consensus attribution criteria for
the specific causation of the primary asbestos diseases. The resulting consensus document, and
its 2014 update, represent the opinions of these international asbestos disease experts on specific
asbestos causation and has been referred to by physicians for specific attribution of diseases
including asbestosis, several asbestos induced cancers, and mesothelioma.

The Helsinki Consensus Report recognized that very low doses of asbestos can cause
mesothelioma. It also recognizes that all asbestos fiber types can cause mesothelioma and other
cancers. Markers of asbestos exposure are not essential to attribute a mesothelioma or other
cancers to asbestos exposure. In the absence of such markers, “a history of significant
occupational, domestic, or environmental exposure to asbestos will suffice for attribution.” The
group further concluded that, “In some circumstances, exposures such as those occurring among
household members may approach occupational levels.” Asbestos, asbestosis and cancer: The
Helsinki criteria for diagnosis and attribution. (Scand J Work Environ Health 1997:23(4):311-
316.)

Mesothelioma, lung cancer and other cancers caused by asbestos exposure are cumulative dose-
response diseases of long latency. Mesothelioma is a signature disease for asbestos exposure;
identified exposure to asbestos is the only generally accepted cause for mesothelioma occurring
in North America. Numerous regulatory and scientific agencies that have considered this issue
have indicated that low dose exposures, such as household and neighborhood, cause
mesothelioma and that a safe level of asbestos exposure related to any cancer has not been
established. These include, but are not limited to, the World Health Organization, the World

                                       8
         Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 8 of 51
Trade Organization, the International Agency for Research on Cancer, the Occupational Safety
and Health Administration, the National Cancer Institute, and the Environmental Protection
Agency. The scientific research on the relationship between asbestos exposure and
mesothelioma is well established, and it consistently shows that mesothelioma can be caused by
low lifetime doses and infrequent exposures. The first major epidemiologic study of
mesothelioma published in the peer reviewed literature, the 1960 Wagner study, contained both
occupational and environment cases with the asbestos exposures ranging widely in both
proximity and intensity. (Wagner JC, Sleggs CA, Marchand P (October 1960). Diffuse pleural
mesothelioma and asbestos exposure in the North Western Cape Province. Br J Ind Med. 17:
260-71.) Similarly, “safe” exposure limits have not been established for the other asbestos
related cancers.

After a patient is diagnosed with mesothelioma, one of the first questions to resolve is where and
when asbestos exposure occurred. Because asbestos dust is so strongly associated with
mesothelioma, proof of an identified exposure to asbestos dust within the latency period is proof
of specific causation in a given case. It is generally accepted in mainstream medicine that
mesothelioma is a very low dose disease, with no known minimum threshold of lifetime
exposure to asbestos below which there is no risk. Even an exposure below .2 fiber- cc/ years
can be a significant contributor to the development of the disease. A recent example of this is
provided in Offermans et al 2014 study of 58,279 men that found a statistically significant risk of
mesothelioma in relation to asbestos exposure at a median lifetime cumulative exposure of 0.2 f-
cc/years. Offermans NSM, et al, “Occupational Asbestos Exposure and Risk of Pleural
Mesothelioma, Lung Cancer, and Laryngeal Cancer in the Prospective Netherlands Cohort
Study.” JOEM 2014; 56:6-19.

The scientific and medical community has yet to determine a level of lifetime exposure to
asbestos below which mesothelioma and other cancers will not occur. There have been
numerous cases in the literature of low and/or distant exposures causing mesothelioma. These
cases include, but are not limited to: short, high intensity exposures; secondary exposures such as
household members exposed to asbestos contaminated work clothing brought home by another
household member; and low-level environmental exposures wherein the victims lived
considerable distances (up to ½ mile) from the source of exposure. It has been repeatedly and
consistently demonstrated in the medical and scientific literature that family members exposed to
relatively low-levels of asbestos dust from laundering a worker's clothing have a significant and
increased risk of developing mesothelioma.

In addition to the more recent Offermans study described above, there are other peer review
published studies that demonstrate an excess risk for mesothelioma at exposure levels at or
below .1 fiber cc/ years. A large case control study by Iwatsubo et al., found excess of pleural
mesothelioma in the lowest exposure group, with an estimated total/lifetime exposure of 0001-
.49 fiber-cc/years. Iwatsubo, et al., “Pleural Mesothelioma: Dose Response Relation at Low
Levels of Asbestos Exposure in a French Population-based Case Control Study,” Am. J. of Epi.
148: 133-142 (1998). Rodelsperger also concluded that there was a distinct dose-response
relationship even at low levels of asbestos exposure, with exposures from 0 to .15 fiber-cc/ years
showing a significantly increased risk of mesothelioma. Rodelsperger, et al., “Asbestos and
Man-Made Vitreous Fibers as Risk Factors for Diffuse Malignant Mesothelioma: Results from a
German Hospital-Based Case-Control Study,” Am. J. Industrial Medicine, 39:262-275, at 272
(2001).

                                      9
        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 9 of 51
Additionally, it is a misstatement to categorically assert that exposures to asbestos below 0.1
fiber cc/years do not contribute to the development of mesothelioma or other asbestos cancers.
Even if there were a threshold of exposure below which mesothelioma or cancer did not occur,
once that threshold is exceeded, each identified exposure to asbestos would increase the risk of
development of mesothelioma, even if the identified exposure to a particular product or class of
products was below 0.1 fiber-cc/years. For example, if over a person’s lifetime, they encountered
0.05 fiber-cc/years exposure to asbestos associated with each different asbestos containing
product to which they had exposure, and if they had contact with 1000 different brands of
asbestos products, each for a different week, their cumulative asbestos exposure would equal 50
fiber-cc/years occurring over a 20-year period. There is no question that a 50 fiber-cc/year
cumulative lifetime asbestos exposure places one at high risk of mesothelioma and other cancers.

The exposure analysis is patient specific, but in general, all identified exposures to asbestos in an
asbestos cancer patient’s history, regardless of fiber type, if prior to a sufficient minimum
biologic latency of 10-15 years prior to diagnosis, contributed to the total asbestos fiber burden
that, in turn, caused the mesothelioma or other asbestos cancer. An identified asbestos exposure
from the patient’s occupational and environmental would be: (1) a well-characterized source of
asbestos; (2) an activity disrupting that source such that inhalable airborne asbestos fibers are
generated; and (3) add to the body’s burden of asbestos. As such, not all exposures automatically
qualify as significant factors, because not every exposure generates significant concentrations of
asbestos fibers. Nonetheless, there is no established lower limit or threshold of asbestos exposure
responsible for causing mesothelioma or other asbestos cancers. No identified exposure to
asbestos that meets the above criteria can be excluded from the causal dose of asbestos that
contributed to cancer causation.

The low dose aspect of mesothelioma has been borne out in decades of human epidemiological
studies, case reports, and laboratory research. There is no scientific requirement that the
identified exposure last a certain amount of time, be of a given intensity, or occur with a certain
regularity. In an individual who gets a clinical mesothelioma, after accounting for minimum
biologic latency to occur, all prior identified exposures to asbestos experienced by that person
with mesothelioma are a significant contributing factor in the development of the disease. The
risk increases and accumulates with each identified exposure. There is no way to establish which
identified exposure increment or constituent caused the changes seen. Therefore, in someone
diagnosed with mesothelioma, after accounting for minimum biologic latency, all identified
exposures to asbestos, regardless of fiber type or quantitative dose, play a role in the
development of subsequent mesothelioma. The same analysis applies to asbestosis as well as
other asbestos-caused cancers, although there may be additional contributors to causation such as
alcohol or cigarette smoke.

Vermiculite from the Libby Montana mine contains tremolite, winchite and richterite
noncommercial fibrous asbestos amphiboles. Studies of exposure to these vermiculite associated
amphibole asbestos fibers have demonstrated their causation of malignant mesothelioma.
Attached is a bibliography listing studies and documents upon which I rely for my opinions
regarding exposure and disease associated with Libby vermiculite and its associated fibers.
IARC 2012 and EPA 2014 are authoritative and detailed summaries of the available evidence
regarding the association between fibrous asbestos amphibole contaminated Libby vermiculite
exposure and asbestos related disease, including mesothelioma.


                                      10
        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 10 of 51
There is no way of predicting a level of asbestos exposure that is safe for any particular
individual. Individual physiological responses vary. If a person is diagnosed with a disease
known to be caused by asbestos and who had sufficient asbestos exposure to cause or contribute
to the cause of the disease, asbestos causation is established. However, assuming latency
requirements are met, there is no scientific basis upon which anyone can look back and exclude
some identified exposures and include other identified exposures as being causally related to the
asbestos-related disease which the individual has incurred. All identified exposures, regardless of
fiber type, play a role in the development of the subsequent mesothelioma or other asbestos
cancer. Although prospective risk of future mesothelioma and cancer development in an exposed
“healthy” person is proportional to cumulative dose, in a person who has been diagnosed with an
asbestos disease, it is the entire cumulative lifetime dose (after accounting for minimum latency)
that has combined to cause the disease.

It is analogous to smoking cigarettes in that a physician will ask how many packs the individual
smoked daily and over how many years to determine the number of "pack-years." Then that total
(cumulative dose) will be correlated to the risk of a smoking related disease such as lung cancer
or vascular disease. The physician is not interested in how many cigarettes the individual
smoked of each brand of cigarettes during each year during his smoking history. The physician
relates the total cumulative cigarette dose to the risk of causation of a smoking induced cancer or
other disease. The same is true with asbestos - the total identified dose is considered. Science is
unable to determine the points in time, circumstances, or events during the period of a
cumulative exposure at which malignant cellular change begins. I am not aware of any scientific
process or published peer-reviewed article that enables us to identify the precipitating events or
points in time wherein the mesothelioma or carcinogenic change begins such that we could
retrospectively identify a specific causative exposure by date, product, or activity and such that
we could eliminate all other asbestos exposures from contributing to causation of the cancer or
mesothelioma.

In conclusion, scientific authorities agree that asbestos in the form of chrysotile, amosite,
crocidolite, anthophyllite and tremolite cause asbestosis, mesothelioma and other cancers.
Furthermore, asbestos containing vermiculite has been well-characterized and accepted as a
cause of malignant mesothelioma. The prospective risk of developing an asbestos disease is
proportional to the amount of one’s lifetime asbestos exposure, given latency requirements.
Asbestos related diseases are cumulative identified dose response diseases. Asbestos-related
diseases are not caused by one fiber or one isolated exposure. Most often, individuals who have
developed asbestos-related diseases such as mesothelioma or lung cancer have encountered
hundreds, thousands, or hundreds of thousands of discrete and identifiable exposures during their
lifetime that combine to cause the asbestos-related disease. Whether the exposures are
categorized by date of occurrence, product type, commercial entity, location, employer, activity,
task, or otherwise, it is the totality of all such identified exposures that mainstream medicine and
science correlates with prospective risk of disease as well as which when combined are deemed
the cause of a diagnosed asbestos related disease.

It is not scientifically feasible to eliminate the causal contribution from any specific exposure or
group of exposures over time; there is no scientific method to determine the individual impact on
causation of each exposure event. The scientific and epidemiologic literature that has established
asbestos as a cause of asbestosis, mesothelioma and other cancer is based in part on measures of
lifetime asbestos doses.

                                      11
        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 11 of 51
Based on the information available to me, it is my opinion to a reasonable degree of medical
certainty that Grace Webster had a pleural mesothelioma that proved fatal. Her mesothelioma
was caused by her frequent, repeated, excessive and proximal asbestos exposures that resulted
from her work with and around amphibole asbestos containing vermiculite packing material. Her
asbestos exposure was the direct and only cause of her mesothelioma.

To a reasonable degree of medical certainty, exposure to asbestos was the proximate cause of the
mesothelioma. Her mesothelioma was the result of no other causes revealed by her employment
and medical history.

To a reasonable degree of medical certainty her mesothelioma was the predominant cause of her
death.

The attached three bibliographies (Richard Cohen bibliography – 01 – 22 – 19; Mesothelioma;
and Vermiculite include the non-case specific studies and documents upon which I rely for my
opinions in this case.

Should you have any questions, please do not hesitate to contact me.


                                            Sincerely,




                                            Richard Cohen, MD, MPH




                                      12
        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 12 of 51
                                      BIBLIOGRAPHY
                                 Richard Cohen, M.D., M.P.H.
                                       January 22, 2019


001 - Annual Report of the Chief Inspector of Factories and Workshops, 1898, Part II, p. 171-2,
H.M. Stationery Office.

002 - Thompson WG, The Occupational Diseases; D Appleton and Company, New York, 1914.

003 - Hoffman, FL, Mortality From Respiratory Diseases in Dusty Trades (Inorganic Dusts),
U.S. Dept of Labor, Bureau of Labor Statistics, 1918; 231:35-47 and 163-181.

004 - Drinking Water, Wash and Locker Rooms, and Toilet Facilities. Safe Practices; 27:2-16.
National Safety Council, 1919.

005 - Cooke, WE, Fibrosis of the Lungs Due to the Inhalation of Asbestos Dust. British Medical
Journal, Memoranda, 1924 July 26, p. 147.

006 - Kober GM, Hayhurst ER, (eds.), Industrial Health, P Blakiston’s Son & Co. Philadelphia,
1924, p. 24.

007 - Cooke WE, Pulmonary Asbestosis. British Medical Journal 1927 Dec 3; p. 10241025.

008 - McDonald S, Histology of Pulmonary Asbestosis. British Medical Journal 1927 Dec 3;
p.1025-26.

009 - Oliver T, Clinical Aspects of Pulmonary Asbestosis. British Medical Journal 1927 Dec 3;
p. 1026-27.

010 - Fellowship and Subscription Dues Now Payable, Association News, JAMA 1928 Dec 13.

011 - Pulmonary Asbestosis, Journal of the American Medical Assn. (editorial) 1928, 90(2):119-
120.

012 - Simson RW, Pulmonary Asbestosis in South Africa, British Medical Journal 1928, p.885-
887.

013 - Haddow AC, Asbestos Dust, Lancet 1929 Aug 3; p.230-231.

014 - Wood WB, Pulmonary Asbestosis, Tubercle 1929 May10; p.353-363.

015 - Asbestos: A Monthly Market Journal, 1930 Mar; 11(9).

016 - Health and Industrial Hygiene – Pulmonary Asbestosis, Monthly Labor Review, US
Bureau of Labor Statistics, 1930; 31:74-6.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 13 of 51
017 - Current Comment, Pulmonary Asbestosis. Journal of American Medical Assn., 1930;
95(19):1431.

018 - Foreign Letters, Compensation Act to be Extended to Asbestosis. Journal of American
Medical Assn 1930 June 28; p.2078.

019 - Merewether ERA, Price CW, Report on Effects of Asbestos Dust on the Lungs and Dust
Suppression in the Asbestos Industry. His Majesty’s Stationery Office, London, 1930; p.1-34.

020 - Merewether, ERA, The Occurrence of Pulmonary Fibrosis and Other Pulmonary
Affections in Asbestos Workers. J Industrial Hygiene 1930 May; 12(5):198-257; Jun; 12(6):239-
257.

021 - Mills RG, Pulmonary Asbestosis: Report of a Case. Minnesota Medicine 1930 Jul; 495-9.

022 - Occupation and Health – Encyclopedia of Hygiene, Pathology and Social Welfare Vol I,
A-H, International Labour Office, Geneva, 1930; p.189-191.

023 - The “Pulmonary Asbestosis” Menace. The Asbestos Worker. 9(9):9-11. 1930.

024 - Asbestos Dust in Factories, London Times, July 17, 1931.

025 - Asbestos Indust. Law U.K. Regulation, Asbestos Industry 1931; 1140:181-185.

026 - Gardner LU, Cummings DE, Studies on Experimental Pneumonokoniosis. VI. Inhalation
of Asbestos Dust: Its effect upon Primary Tuberculous Infection. Journal Industrial Hygiene
1931 Feb; 13(2):65-114; 1931 Mar; 13(3):97-114.

027 - Stewart HL, Bucher CJ, Asbestosis: Report of two cases. Arch Path 1931; 12:909-16.

028 - Gordon B, Pulmonary Asbestosis. Pennsylvania Medical Journal 1932 June; 35:6379.

029 - Memorandum on the Industrial Disease of Silicosis and Asbestosis. His Majesty’s
Stationery Office, London, 1932, 1-17.

030 - Recent Studies of Pulmonary Asbestosis in Germany, US Bureau of Labor Statistics,
Monthly Labor Review 1932; 35(9-32):541-2.

031 - Wilcox FM, Industrial Commission of Wisconsin, Proceedings of Conference Concerning
Effects of Dusts Upon the Respiratory System, 1932; p.167-207.

032 - Donnelly J, Pulmonary Asbestosis, Am J Pub Hlth 1933; 23:1275-1281.

033 - Merewether ERA, Memorandum on Asbestosis. Tubercle 1933 Nov; p.69-81; Dec:p.100-
118; 1934 Jan:p.152-159.




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 14 of 51
034 - Asbestos, The Industrial Bulletin, 1934 Apr; 13(4):95.

035 - Ellman P, Pneumonoconiosis Part III – Pulmonary Asbestosis. Br J Radiology 1934 May;
7:281-295.

036 - Willson F, The very Least an Employer Should Know About Dust and Fume Disease.
Safety Engineering 1931 Nov; 62(5):317-318.

037 - Arthur S. Johnson, No Half Way Measures in Dust Control, National Safety News,
September 1935, p. 17.

038 - Wood WB, Gloyne SR, Pulmonary Asbestosis, The Lancet, 1934 Dec 22; p.13831385.

039 - Bloomfield JJ, When is Dust Control Effective? National Safety News 1935 Dec; p.17-
18,64.

040 - Fulton WB, et al, Asbestosis, Commonwealth of Pennsylvania, Dept Labor and Industry,
Special Bulletin 1935 Sep 20; 42:1-35.

041 - Gloyne SR, Two Cases of Squamous Carcinoma of the Lung occurring in Asbestosis.
Tubercle 1935 Oct; p.5-10.

042 - Hurlbut CS, Williams CR, The Mineralogy of Asbestos Dust. J Ind Med 1935 Nov;
17(6):289-293.

043 - Lanza AJ, et al, Effects of the Inhalation of Asbestos Dust on the Lungs of Asbestos
Workers. Public Health Reports 1935 Jan 4; 50(1):1-12.

044 - Lynch KM, Pulmonary Asbestosis III: Carcinoma of Lung in Asbestos-Silicosis, Am J
Cancer 1935; 24:56-64.

045 - Proceedings of the Fifteenth Annual Meeting of the Assoc of Am Railroads, Medical and
Surgical Section, June 10-11, 1935.

046 - Wood WB, Gloyne SR, Pulmonary Asbestosis: A Review of One Hundred Cases. Ind
Hygiene 1935 Apr; 10(4):219-220.

047 - Dusts, Fumes, Vapors and Gases Safety Orders, Industrial Accident Commission, State of
California, December 28, 1936, pages 3-12.

048 - Kintz GM, Forler HC, Some Problems of Respiratory Protection in the Petroleum Industry
with Suggestions for their Solution. US Bureau of Mines, Information Circular, 1936 Nov, p. 1-
12.
049 - Lanza AJ, Dust Diseases as They Affect the Construction Industry, Transactions of the 25th
National Safety Congress, National Safety Council 1936; p.244-246.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 15 of 51
050 - Meller HB, Air Contaminants that Affect Health. National Safety News 1936 Dec;
34(6):34-36.

051 - Sappington CO, Banish the Dust Hazard. Mill & Factory 1936 Mar; 69-71, 150151.

052 - Transactions 25th National Safety Conference, October 5 to October 9, 1936. National
Safety Council; 1936.

053 - Proceedings of the Association of American Railroads, Medical and Surgical Section,
1937, p.20.

054 - Bonsib RS, Dust Producing Operations in the Production of Petroleum Products and
Associated Activities. Standard Oil Company Bulletin July 1937; p.1-82.

055 - Occupational Disease Hazards – Asbestosis. The Employers’ Group, Engineering Manual
1937 Jun1; p.i-ii,1-2.

056 - Page RT, Bloomfield JJ, A Study of Dust Control Methods in an Asbestos Fabricating
Plant. U.S. Public Health Reports 1937 Nov 26; p.1713-1727.

057 - Dreessen WC, A Study of Asbestosis in the Asbestos Textile Industry. Public Health
Bulletin No 241, U.S. Treasury Dept, August 1938, p.1-126.

058 - Lanza AJ, Silicosis and Asbestosis, Oxford University Press, 1938; p.22-23, 58-63, 174-
175, 244-7, 384-391, 400-401, 418-421.

059 - Suggested procedure for the enforcement of Safety and Health, Hours, Minimum Wage,
child Labor, Industrial Home Work, Wage Payment and Wage Collection Laws, Inspection
Manual. US Department of Labor; 1938.

060 - Asbestosis, Encyclopedia Americana, 1939.

061 - Dusts, Fumes, Vapors and Gases Safety Orders, Industrial Accident Commission, State of
California, November 22, 1939, p 1-18.

062 - Industrial Dust, National Safety Council, Health Practices Pamphlet, Number 4, 1939; p.1-
11.

063 - Silicosis. 1939 Britannica Book of the Year.

064 - Dublin LI, Vane RJ, Occupation Hazards and Diagnostic Signs – A Guide to Impairments
to be Looked for in Hazardous Occupations. U.S. Dept Labor, Division of Labor Standards,
Bulletin No. 41, 1941, p.2,4, 25.

065 - Industrial Sanitation, Safe Practices Pamphlet No. 27. National Safety Council. 1941.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 16 of 51
066 - Cook WA, The Occupational Disease Hazard. Industrial Medicine 1942; 11(4):192197
(Includes “Plant Hygiene Studies”, p.197).

067 - Holden FR, What the Foundation Plant Surveys are Disclosing. Seventh Annual Meeting
of Members, Industrial Hygiene Foundation of America; November 1011, 1942: (proceedings) p.
60-62.

068 - Holleb HB, Bronchiogenic Carcinoma in Association with Pulmonary Asbestos. Am J
Pathology 1942; p.123-131.

069 - Kuhn A, Illness Among Dock Workers at Wilhelmshaven with Special Reference to
Industrial Accidents and Diseases (from 1930 to 1938), Bulletin of Hygiene, 1942;17(12):819-
821.

070 - Minimum Requirements for Safety and Industrial Health in Shipyards. Stenographer’s
Minutes. December 7, 8. 1942.

071 - Safe Practice Bulletin No. 42. Occupational Disease Prevention, Commonwealth of
Pennsylvania; April 1942. p 1-5(14 pages).

072 - Gafafer WM(ed.), Manual of Industrial Hygiene. W B Saunders, Philadelphia, 1943.

073 - Minimum Requirements for Safety and Industrial Health in Contract Shipyards, U.S. Gov
Printing Office, 1943, p.1-35.

074 - Minimum Requirements for Safety and Industrial Health in Contract Shipyards, Journal of
Industrial Medicine 1943 Apr; 12(4):259-260.

075 - Wartime Operations Emphasize Industrial Hygiene Problems of Asbestos Industry. Illinois
Labor Bulletin; 3(8):10, February 28, 1943.

076 - Weiss JE, 1021 Answers to Industrial Health and Safety Problems. Occupational Hazards
Inc., 1943; 1-699.

077 - Environmental Cancer, Editorial, JAMA 1944 Nov 25; 126:836.

078 - Hutchinson FW, Dust as an Industrial Health Hazard. Heating and Ventilating 1944 Jun;
41(6):34, 57-61.

079 - Wedler HW, Asbestosis and Pulmonary Carcinoma. Bulletin of Hygiene 1944 May; p.362.

080 - Drinker P, (Letter), United States Maritime Commission, 21 September, 1945.

081 - Dusts, Fumes, Vapors and Gases Safety Orders, Industrial Accident Commission, State of
California, July 20, 1945, pages 3-21; Supplement, pages 1-8.




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 17 of 51
082 - Informing the Worker. Industrial Hygiene Supplement; Industrial Medicine; 6(2), 1945.

083 - Proceedings Tenth Annual Meeting of Industrial Hygiene Foundation of America, Inc.,
Part IV, Nov 14-15,1945.

084 - A Guide for the Preparation of Warning Labels For Hazardous Chemicals, Manual L-1--A;
Manufacturing Chemists Association, 1946:1-10.

085 - Annual Report of chief Inspector of Factories for the Year 1945, His Majesty’s Stationery
Office, London, 1946, p.13-14.

086 - Fleischer WE, A Health Survey of Pipe Covering Operations in Constructing Naval
Vessels. Journal of Industrial Hygiene and Toxicology 1946; 28(1):9-16.

087 - Transactions 34th National Safety Congress.(officers, attendees, sections). National Safety
council; 1946.

088 - Hemeon WCL, Report of Preliminary Dust Investigation for Asbestos Textile Institute,
Industrial Health Foundation of America, June, 1947 Pittsburgh.

089 - Lynch KM, Asbestosis: VI. Analysis of Forty Necropsied Cases, Diseases of the Chest
1948 Nov-Dec; XIV:874-889.

090 - Annual Report of the Chief Inspector of Factories For the Year 1947. His Majesty’s
Stationery Office, London, 1949 p.79-81.

091 - Asbestosis and Cancer of the Lung. Editorial, JAMA 1949 Aug 13; p.1219-1220.

092 - Canepa G, Asbestosis in Port Workers. Journal of Legal Medicine and Insurance 1949 Jul-
Dec; XII(Second Series)(3-4):188-205.

093 - Conklin G, Cancer and Environment. Scientific American 1949; 180(1):11-15.

094 - Kaempffert W, What We Know about Cancer. New York Times June 26, 1949.

095 - Model Code of Safety Regulations for Industrial Establishments for the Guidance of
Governments and Industry. International Labour Office. 1949.

096 - Safety Code for the Prevention and Control of Occupational Diseases. Industrial Accident
Commission, State of Oregon. September 1, 1949.
097 - Wyers H, Asbestosis. Postgraduate Medical Journal 1949 Dec; p.631-638.

098 - Brown V, Pneumoconiosis. Paul B. Hoeber, Inc. 1950, p.567-573

099 - Hueper WC, Environmental Cancer Hazards Caused by Industrial Air Pollution, Archives




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 18 of 51
of Industrial Hygiene and Occupational Medicine, 1950; 2:325-328.

100 - Hueper WC, A Methodology for Environmental and Occupational Cancer Surveys. Public
Health Technical Monograph No. 1, 1950;1-37.

101 - Accident Prevention Manual. National Safety Council. 1951.

102 - Gloyne ST, Pneumoconiosis: A Histological Survey of Necropsy Material in 1205 Cases,
Lancet 1951 Apr 14; p.810-814.

103 - Stoll R, Bass R, A, Angrist AA, Asbestosis Associated with Bronchogenic Carcinoma:
Case Reports, A.M.A. Archives of Internal Medicine 1951; p.831834.

104 - Vorwald AJ, Experimental Studies of Asbestosis. Archives of Industrial Hygiene and
Occupational Medicine 1951 Jan; 3(1):1-43.

105 - Encyclopaedia Britannica, 1952, Volume 4, p.731.

106 - Safety and Health Standards. For Contractors performing federal supply contracts under
the Walsh-Healy Public Contracts Act. United States Department of Labor, United States
Government Printing Office, Washington, 1952.

107 - Symposium on the Endemiology of Cancer of the Lung, Council of the
International Organizations of Medical Sciences, Louvain, Belgium, July 21-24, 1952.

108 - Isselbacher KJ, Asbestosis and Bronchogenic Carcinoma. American Journal Medicine
1953 Nov; p.721-732.

109 - Physician Says Smoking May Cause Lung Cancer. Los Angeles Times January 23, 1953;
21.

110 - Weiss, A, Pleurakrebs bei Lungenasbestos, In vivo Morphalogische Gesichert. (Cancer of
the Pleura in Conjunction with Lung Asbestosis Morphologically Proven in Vivo.)Die
Medizinische 1953 Jan 17; 3:93-94.

111 - A Frank Statement to Cigarette Smokers, Tobacco Industry Research Committee,
January 4, 1954.

112 - Breslow, L, Occupations and Cigarette Smoking as Cofactors in Lung Cancer. Am J Public
Health 1954; 44:171-181.
113 - Bonser GM, Occupational Cancer of the Urinary Bladder in Dyestuffs Operatives and of
the Lung in Asbestos Textile Workers and Iron-Ore Miners. Am Journal of Clinical Pathology
1955 Feb; 25(2):126-134.

114 - Doll R, Mortality from Lung Cancer in Asbestos Workers. British Journal Industrial
Medicine 1955; 12:81-86.




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 19 of 51
115 - Fisher AR, Economics of Industrial Health. Twentieth Annual Meeting, Transactions
Bulletin No. 29, Industrial Hygiene Foundation of America; 1955, p.12-18.

116 - General Industry Safety Orders; Control of Hazardous Substances; Article 81, Dusts,
Fumes, Mists, Vapors and Gases. 1-22-1955, pages 432.165-432.173.

117 - Hueper WC, Silicosis, Asbestosis and Cancer of the Lung. Am J of Clinical Pathology
(editorial) 1955 Dec; 25(12):1388-1390.

118 - Illson M, Cancer of the Lungs Called ‛Epidemic’. New York Times June 3, 1955; 25.

119 - Frost J, Georg J, Moller PF, Asbestosis with Pleural Calcification among Insulation
Workers.Danish Medical Bulletin 1956 Nov; 3(7):202-204.

120 - Stokinger, HE, Industrial Hygiene Association Quarterly, 17(3):284-286, 1956.

121 - Military Standard. Marking For Shipment and Storage. MIL STD 129B; Government
Printing Office, United States; 1957.

122 - 21st Annual Meeting Industrial Hygiene Foundation. Transaction Bulletin No.30, 1957.

123 - Thomas DLG, Asbestosis. The Medical Journal of Australia. 1957 Jan 19; p.76-77.

124 - Asbestos. Industrial Hygiene Journal 1958 Apr, p.161-163.

125 - Braun DC, Truan TD, An Epidemiological Study of Lung Cancer in Asbestos Miners.
A.M.A. Archives of Industrial Health 1958 Jun; 17:634-653.

126 - Occupational Health Regulations. Maximum Permissible Concentrations of Atmospheric
Contaminants in Places of Employment. Texas State Department of Health, Austin, July, 1958.

127 - Bishop JE, Technology’s Advance Boosts On-job Health Problems for Industry. Wall
Street Journal April 7, 1959; 1.

128 - Job Relationship to Cancer Sought. New York Times April 7, 1959; 30.

129 - Dunn ED Jr, Linden G, Breslow L, Lung Cancer Mortality Experience of Men in Certain
Occupations in California. American Journal of Public Health 1960; 50:1475-1487.

130 - Eisenstadt HB, Wilson FW, Primary Malignant Mesothelioma of the Pleura. The Journal-
Lancet 1960 Nov; p.511-514.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 20 of 51
131 - Flemming AJ, D’Alonzo CA, Modern Occupational Medicine:1960; p.463-470.

132 - Keal EE, Asbestosis and Abdominal Neoplasms. The Lancet 1960 Dec 3; p.12111216.

133 - Wagner JC, Diffuse Pleural Mesothelioma and Asbestos Exposure in the North Western
Cape Province. Brit J Industr Medicine 1960; 17:260-271.

134 - Hueper WC, Carcinogens in the Human Environment. Archives of Pathology 1961 Mar;
71:237-267.

135 - Cordova JF, Asbestosis and Carcinoma of the Lung. Cancer 1962 Nov; 15(6):11811187.

136 - Wagner JC, Experimental Production of Mesothelial Tumours of the Pleura by
Implantation of Dusts in Laboratory Animals. Nature 1962 Oct 13; 196(4850):180-181.

137 - Wagner JC, Histochemical Demonstration of Hyaluronic Acid in Pleural Mesotheliomas. J
Path Bact 1962; 84(73):73-78.

138 - Construction Health Hazards. Michigan’s Occupational Health, Michigan Dept Health
1963 Spring; 8(3):1-8.

139 - Hemeon WCL, Plant and Process Ventilation. Second Edition, Industrial Press Inc., New
York, 1963.

140 - Blakeslee A, Asbestos Suspected as Cause of Cancer. Wall Street Journal(Associated
Press), October 6, 1964.

141 - Marr WT, Asbestos Exposure During Naval Vessel Overhaul. Industrial Hygiene Journal;
May-June 1964. Pages 264-268.

142 - Schmeck HM, A Rare Carcinoma Believed on Rise. The New York Times, Oct 7, 1964;
24:5.

143 - Selikoff IJ, Asbestos Exposure and Neoplasia. JAMA 1964 Apr 6; 188(1):142-146.

144 - Webster I, Asbestosis. S A Medical J 1964; 38:870-872.

145 - Confidential Letter from Paul L. Losse Re: Continuation of Membership in National
Insulation Manufacturers Association (NIMA), May 17, 1965.

146 - Annals of the New York Academy of Sciences 1965 Dec 31;132 (Art 1):1-766.

147 - Asbestosis and Malignant Disease. NEJM 1965 ; 272:90-91.




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 21 of 51
148 - Dunn ED Jr, Weir JM, Cancer Experience of Several Occupational Groups Followed
Prospectively. American Journal of Public Health 1965; 55:1367-1375.

149 - Hueper WC, Occupational and Nonoccupational Exposures to Asbestos. Ann N Y Acad
Sci, 132:184-195. 1965.

150 - McVittie JC, Asbestosis in Great Britain. Annals New York Academy of Sciences 1965
Dec 31; 132:128-138.

151 - Newhouse ML, Thompson H, Mesothelioma of Pleura and Peritoneum Following
Exposure to Asbestos in the London Area. Brit J Industr Med 1965; 22:261-269.

152 - Schall EL, Present Threshold Limit Value in the USA for Asbestos Dust: A Critique.
Annals of the New York Academy of Sciences 1965 Dec 31; 132:317321.

153 - Selikoff IJ, The Occurrence of Asbestosis Among Insulation Workers in the United States.
Annals of the New York Academy of Sciences 1965 Dec 31; 132:139-155.

154 - Selikoff IF, Relation between Exposure to Asbestos and Mesothelioma. N England J
Medicine 1965 Mar 18; 272(11):560-565.

155 - Report and Recommendations of the Working Group on Asbestos and Cancer. Br J Industr
Med; 1965 22:165-171.

156 - Chemical Week, September 10, 1966. p 32.

157 - Accident Prevention Manual for Industrial Operations 5th edition, National Safety Council,
Chicago, 1967, p.39-8, 39-27, 40-1, 40-18.

158 - Lieben J, Pistawka H, Mesothelioma and Asbestos Exposure. Arch Environ Health 1967;
14:559-566.

159 - O’Toole T, Puzzle to Doctors. Washington Post; December 26, 1967.

160 - Balzer JL, Industrial Hygiene for Insulation Workers, Journal of Occupational Medicine,
Vol. 10, No. 1, January, 1968, pp. 25-31.

161 - Dunn JE Jr, Weir JM, A Prospective Study of Mortality of Several Occupational Groups.
Archives of Environmental Health. 1968; 17:71-76.

162 - Selikoff IJ, et al, Asbestos Exposure, Smoking, and Neoplasia, JAMA, Vol. 204, No. 2,
April 8, 1968, pp. 104-110.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 22 of 51
163 - Dupont Dust Control Procedure. May 2, 1968.

164 - General Industry Safety Orders; Control of Hazardous Substances; Article 81, Dusts,
Fumes, Mists, Vapors and Gases. 5-28-1968, pages 432.170A-432.174E.

165 - Balzer JL, Cooper WC, The Work Environment of Insulating Workers, AIHA Journal
29(3); May-June, 1968, pp. 222-227.

166 - Godwin MC, et al, Asbestos and Mesothelioma. Journal of the American Medical
Association 1968; 204(11):151.

167 - Harries PG, Asbestos Hazards in Naval Dockyards. Ann Occup Hyg 1968; 11:135145.

168 - Kessler, Ronald, Medical Researchers Study the Role of Asbestos as Cause of Ailments.
The Wall Street Journal, November 7, 1968.

169 - Lynch JR, Brake Lining Decomposition Products. J Air Pollution Control Assoc 1968 Dec;
18(12):824-6.

170 - Scowcroft NQ, Sales Manager for Raybestos-Manhattan, Inc., Letter to Naval Ship
Engineering Center Re: Proposed Insulating Materials for Naval Vessels, dated June, 13, 1969.

171 - Murdock JW, Head, Applied Physics Dept., US Navy, Letter to Raybestos-Manhattan, Inc.
Re: Proposed Insulating Materials for Naval Vessels, dated May 5, 1969.

172 - Fenner EM, Dir. of Environ. Control for Johns-Manville, Letter to Naval Ship Engineering
Center Re: Proposed Insulating Materials for Naval Vessels, dated June, 12, 1969.

173 - Scowcroft NQ, of Raybestos-Manhattan, Inc., Letter to EA Schuman of Johns-Manville
Re: Murdock Letter, dated May 23, 1969.

174 - Bamber HA, et al, Asbestos hazard from protective clothing. Ann Occup Hyg 1970; 13:77-
80.

175 - Bentley ML, Control of the Use of Asbestos-Containing Friction Materials. Ann Occup
Hyg 1970; 13:31-32.

176 - Bouhuys A, Peters JM, Control of Environmental Lung Disease. New England J Med;
1970. 283: 573-582.

177 - Hatch D, Possible Alternatives to Asbestos as a Friction Material. Ann Occup Hyg 1970;
13:25-9.




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 23 of 51
178 - Hickish DE, et al, Exposure to Asbestos during Brake Maintenance. Ann Occup Hyg 1970;
13:17-21.

179 - McDonald AD, et al, Epidemiology of Primary Malignant Mesothelial tumors in Canada.
Cancer 1970; 26:914-919.
180 - Asbestos, Documentation of Threshold Limit Values, ACGIH, 1971, p.17-19.

181 - Asbestos: The Need for and Feasibility of Air Pollution Controls. National Academy of
Sciences, Washington D.C., 1971, p.30-31.

182 - Champion P, Two Cases of Malignant Mesothelioma after Exposure to Asbestos.
American Review of Respiratory Disease 1971; 103:821-826.

183 - Gee B, Bouhuys A, Action on Asbestos. New Engl J Med 1971; 285:1317-1318.

184 - Harries PG, Asbestos Dust Concentrations in Ship Repairing: A Practical Approach to
Improving Asbestos Hygiene In Naval Dockyards. Ann Occup Hyg 1971; 14:241-254.

185 - Lumley KPS, Buildings Insulated with Sprayed Asbestos: A Potential Hazard. Ann Occup
Hyg 1971; 14:255-257.

186 - Murphy RLH Jr, et al, Effects of Low Concentrations of Asbestos. New Engl J Med 1971;
285:1272-1278.

187 - Murphy RL, et al, Floor Tile Installation as a Source of Asbestos Exposure. Am Rev Resp
Dis 1971; 104:576-580.

188 - Oels HC, et al Diffuse Malignant Mesothelioma of the Pleura: A Review of 37 Cases.
Chest 1971 Dec; 60(6):564-570.

189 - Criteria for a recommended standard. Occupational Exposure to Asbestos. 1972. National
Institute for Occupational Safety and Health, HSM 72-10267.

190 - Navratil M, Trippe F, Prevalence of pleural calcification in persons exposed to
asbestos dust, and in the general population in the same district. Environ Res 1972; 5(2):210-6.

191 - Pearson J, Brake Lining Dust Linked to Cancer. The Detroit News. July 27, 1972.

192 - Reitz WB, Application of Sprayed Inorganic Fiber Containing Asbestos: Occupational
Health Hazards. Am Ind Hyg Assoc J 1972; 33:178-191.

193 - Standard for Exposure to Asbestos Dust. Federal Register 37(110):11318-11322. June 7,




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 24 of 51
1972.

194 - Boillat MA, et al, Risque d’asbestose chez les travailleurs occupes a remplacer les
garnitures de freins. Schweiz med Wschr 1973; 103:1354-1359.

195 - Gorson RO, The Prohibition of the Use of Asbestos Spray in Building Construction. JOM
1973; 15:260-261.

196 - DOW Chemical U.S.A., Memorandum Re: Asbestos Exposure During Maintenance,
Demolition and Transite Fabrication, dated September 24, 1973.

197 - EPA, National Emission Standards for Hazardous Air Pollutants (NESHAPs), Asbestos,
Beryllium & Mercury - Part II, Federal Register, 1973-1986.

198 - Silverthorne RL, of DOW Chemical U.S.A., Environmental Health Report Re:
Atmospheric Concentration of Asbestos Fibers While Cutting Gaskets, April 19, 1973.

199 - World Health Organization (WHO), International Agency for Research on Cancer (IARC),
Biological Effects of Asbestos, 1973.

200 - A Preliminary Reprot on Asbestos in the Duluth, Minnesota, Area. Environmental
Protection Agency, January 1974.

201 - Asbestos Danger is Cited in Spackling Dry Walls, Wall Street Journal, 1974.

202 - Asbestos: Asbestos exposure during servicing of motor vehicle brake and clutch
assemblies. Current Intelligence Bulletin 5, National Institute for Occupational Safety and
Health, August 8, 1975.

203 - Wolf D, Safety Inspector for Westinghouse, Letter to Management Re: Asbestos in
Gaskets, dated June 10, 1975.

204 - Gibbs GW, Fibre Release from Asbestos Garments. Ann Occup Hyg 1975; 18:143149.

205 - Nicholson WJ, et al, Occupational and Community Exposure from Wallboard Finishing
Compounds. Bull N Y Acad Med 1975; 51:1180-1181.

206 - Rohl AN, et al, Exposure to Asbestos in the Use of Consumer Spackling, Patching, and
Taping Compounds. Science 1975; 189:551-553.

207 - Skidmore JW, Monitoring an Asbestos Spray Process. Ann Occup Hyg 1975; 18:151-156.

208 - Anderson HA, et al, Household-contact Asbestos Neoplastic Risk. Ann N Y Acad




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 25 of 51
Sci 1976; 271:311-323.

209 - Beckett RR, USN, Memorandum Re: Airborne Asbestos Levels During Gasket
Manufacture, dated December 12, 1975.

210 - Becklake MR, Asbestos related diseases of the lung and other organs: Their epidemiology
and implications for clinical practice. Am Review of Respiratory Disease 1976; 114:187-227.

211 - Harries PG, Experience with Asbestos Disease and Its Control in Great Britain’s Naval
Dockyards. Env Res 1976; 11:261-267.

212 - Health Hazards from Sprayed Asbestos Coatings, Technical Data Note 52. Health and
Safety Executive, HM Factories Inspectorate, May 1976.

213 - Lorimer WV, Asbestos Exposure of Brake Repair Workers in the United States. Mount
Sinai J Med 1976 Jun; 43(3):207-218.

214 - Menck HR, Occupational Differences in Rates of Lung Cancer. JOM 1976; 18:797801.

215 - Revised Recommended Asbestos Standard. NIOSH, December 1976.

216 - Rohl AN, et al, Asbestos Exposure during Brake Lining Maintenance and Repair.
Environmental Research 1976; 12:110-128.

217 - Rohl RN, et al, Asbestos Content of Dust Encountered in Brake Maintenance and Repair.
Proc R Soc Med 1977 Jan; 70:32-37.

218 - Selikoff IJ, Asbestos Disease in the United States 1918-1975. Rev Fr Mal Resp, Suppl 1
1976; 7-24.

219 - Sawyer RN, Asbestos Exposure in a Yale Building. Environmental Research 1977; 13:146-
169.

220 - Smither WJ, Asbestos content of dust encountered in brake maintenance and repair. Proc R
Soc Med 1977 May; 70(5):369-70.

221 - World Health Organization (WHO), International Agency for Research on Cancer (IARC),
Monographs on the Evaluation of Carcinogenic Risk of Chemicals to Man - Asbestos, 1977.

222 - EPA, Sprayed Asbestos-Containing Materials in Buildings: A Guidance Document, March
1978.

223 - Peto J, The Hygiene Standard for Chrysotile Asbestos, The Lancet, pp. 484-489, March 4,




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 26 of 51
1978.

224 - U.S. Dept. of Health, Education, and Welfare (DHEW), Asbestos: An Information Guide,
p. 62 Re: Exposures of Asbestos Workers’ Families, 1978.

225 - Liukonen LR, et al, Asbestos Exposure from Gasket Operations. Industrial Hygiene
Branch, Occupational and Environmental Health Service, Naval Regional Medical Center,
Bremerton, Washington, May 1978, 1-67.

226 - Physician Advisory – Health Effects of Asbestos. Surgeon General of Public Health
Service, April 25, 1978.

227 - Sawyer RN, Sprayed Asbestos-Containing Materials in Buildings: A Guidance Document.
US EPA(EPA-450/2-78-014) 1978.

228 - Selikoff IJ, Lee DHK, Asbestos and Disease. Academic Press, New York, 1978.

229 - Vianna NJ, Polan AK, Non-occupational Exposure to Asbestos and Malignant
Mesothelioma in Females. Lancet 1978 May 20, p.1061-1063.

230 - Anderson HA, et al, Asbestosis among household contacts of asbestos factory workers.
Annals New York Academy of Sciences 1979, 330:387-398.

231 - Anderson H, et al, Household Exposure to Asbestos and Risk of Subsequent Disease. Dusts
and Disease 1979, p.145-156.

232 - Asbestos Containing Materials in School Buildings: A Guidance Document. Part 1. Office
of Toxic Substances, Environmental Protection Agency; March 1979.

233 - Exxon Company, State of the Art (SOA) summary, dated March 1, 1979.

234 - Comptroller General of the U.S., Letter Re: Navy’s Efforts to Protect Workers From
Asbestos Exposure, dated October 18, 1979.

235 - Fischbein A, et al, Drywall Construction and Asbestos Exposure. Am Ind Hyg Assoc J
1979; 40:402-407.

236 - Sebastien P, Levels of Asbestos Air Pollution in Some Environmental Situations. Annals
New York Academy of Sciences 1979; p 401-415.

237 - Sellikoff IJ, Mortality Experience of Insulation Workers in the United States and Canada,
1943-1976. Ann N Y Acad Sci 1979; 330:91-116.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 27 of 51
238 - Smither WJ, Surveillance of High-Risk Groups – A Survey of Asbestos Workers: The
Present Position in the United Kingdom. Annals New York Academy of Sciences 1979;
330:525-532.

239 - Asbestos – Lung Hazards on the Job. American Lung Association Pamphlet, 1980.

240 - Congressional statement of findings and purposes. Title 20, U S Code, Section 3601; 6-14-
1980, pages 70-72.

241 - Epler GR, et al, Asbestos-Related Disease from Household Exposure. Respiration 1980;
39:229-240.

242 - McDonald AD, et al, Malignant Mesothelioma in North America. Cancer 1980; 46:1650-
1656.

243 - Verma DK, Middleton CG, Occupational Exposure to Asbestos in the Drywall Taping
Process. Am Ind Hyg Assoc J 1980; 41:264-269.

244 - Workplace Exposure to Asbestos. NIOSH Publication no. 81-103, November 1980.

245 - Newport News Shipyard Study, July 27, 1982.

246 - Asbestos. IARC Monographs Supplement 4, 1982; p. 52-53.

247 - Investigation of Health Hazards in Brake Lining Repair and Maintenance Workers
Occupationally Exposed to Asbestos. NTIS 1982, PB83220897.

248 - Langer AM, et al, Mesothelioma in a brake repair worker. Lancet 1982 Nov 13;
2(8307):1101-3.

249 - Nicholson WJ, Occupational Exposure to Asbestos: Population at Risk and Projected
Mortality – 1980-2030. American Journal Industrial Medicine 1982; 3:259-311.

250 - Berry G, et al, Mortality of workers manufacturing friction materials using asbestos. Br J
Ind Med 1983 Feb; 40(1):1-7.

251 - Guidance for Controlling Friable Asbestos-Containing Materials in Buildings. EPA Report
Number 560/5-83-002, March 1983.

252 - Milne KL, et al, Lung Cancer and Occupation in Alameda County: A Death Certificate
Case-Control Study. Am J Ind Med. 1983; 4:565-575.

253 - Occupational Exposure to Asbestos: Emergency Temporary Standard. Occupational Safety




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 28 of 51
and Health Administration, Federal Register November 4, 1983; 48(215): 51086-51140.

254 - Paik NW, Worker Exposure to Asbestos During Removal of Sprayed Material and
Renovation Activity in Buildings Containing Sprayed Material. Am Ind Hyg Assoc J 1983;
44:428-432.

255 - Teta MJ, et al, Mesothelioma in Connecticut, 1955-1977. J Occup Med 1983 Oct; 25(10):
749-756.

256 - Asbestos Containing Materials in School Buildings: A Guidance Document. Part 2. Office
of Toxic Substances, Environmental Protection Agency; June 1984.

257 - Wall Street Journal, EPA to Propose, in Next Few Months, Ban or Phase-Out of
Remaining Asbestos Uses, October 4, 1983.

258 - Dement JM, et al, Exposures and Mortality Among Chrysotile Asbestos Workers. Part I:
Exposure Estimates, American Journal of Industrial Medicine, Vol. 4, pp. 399-419, 1983.

259 - Milne KL, et al, Lung Cancer and Occupation in Alameda County: A Death Certificate
Case-Control Study, American Journal of Industrial Medicine, Vol. 4, pp. 565-575, 1983.

260 - McDonald AD, et al, Dust exposure and mortality in an American chrysotile asbestos
friction products plant. Br J Ind Med 1984 May; 41(2):151-7.

261 - Hilt B, Langard S, et al, Asbestos Exposure, Smoking Habits and Cancer Incidence Among
Production and Maintenance Workers in an Electrochemical Plant. American Journal of
Industrial Medicine 1985; 8(6):565-577.

262 - Paur R, et al, Pleural mesothelioma following asbestos exposure during brake
repairs in the automobile trade: case report. Prax Klin Pneumol 1985; 39(10):3626.

263 - EPA, Press Release and CFR Re: Asbestos Ban, dated January 23, 1986.

264 - California Air Resources Board, Public Hearing to Consider the Adoption of a Regulatory
Amendment Identifying Asbestos as a Toxic Air Contaminant, February 10, 1986.

265 - Wang EE, of J-M Manufacturing Co., Inc., Memorandum Re: Asbestos Threshold
Exposure Level [No Safe Level], dated February 18, 1986.

266 - Seidman H, et al, Mortality Experience of Amosite Asbestos Factory Workers: Dose-
Response Relationships 5 to 40 Years After Onset of Short-Term Work Exposure, American
Journal of Industrial Medicine, Vol. 10, pp. 479-514, 1986.




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 29 of 51
267 - Airborne Asbestos Health Assessment Update, US EPA(EPA/600/8-84/003F). June 1986.

268 - Asbestos Abatement and Control, California civil code, Section 25926, Legislative
Findings. Pages 145-147. May 28, 1986.

269 - Asbestos and Other Natural Mineral Fibers, Environmental Health Criteria 53. World
Health Organization 1986.

270 - Cheng VKI, et al, Asbestos Exposure in the Motor Vehicle Repair and Servicing Industry
in Hong Kong. Journal of the Society of Occupational Medicine 1986; 36(3):104-106.

271 - Estimates of Occupational Exposure to Asbestos in General Industry for 1984. Table 22,
Federal Register 1986 Jun 20; 51(119):22665.

272 - Guidance for Preventing Asbestos Disease Among Auto Mechanics. EPA-560-OPTS-86-
002, June 1986.

273 - Kilburn KH, et al, Asbestos Diseases and Pulmonary Symptoms and Signs in Shipyard
Workers and Their Families in Los Angeles. Arch Intern Med 1986 Nov; 146:2213-2220.

274 - Rodelsperger K, et al, Asbestos Dust Exposure During Brake Repair. Am J Indus Med
1986; 10:63-72.

275 - Holt PF, Inhaled Dust and Disease, Chpt. 9 - Asbestos Dust Levels and Dust Sources, pp.
100-110, 1987.

276 - Asbestos. IARC Monographs, Supp 7, 106-116, 1987.

277 - Kauppinen T, et al, Exposure to Asbestos During Brake Maintenance of Automotive
Vehicles by Different Methods. Am Ind Hyg Assoc J 1987; 48(5):499-504.

278 - Marcus K, et al, Asbestos-associated lung effects in car mechanics. Scand J Work Environ
Health 1987; 13:252-254.

279 - Schwartz E, Proportionate Mortality Ratio Analysis of Automobile Mechanics and
Gasoline Service Station Workers in New Hampshire. Am J Indus Med 1987; 12:91-99.

280 - Sider Lee, et al, Changes on Radiographs of Wives of Workers Exposed to Asbestos.
Radiology 1987 Sep; 164:723-726.

281 - Jarvholm B, et al,Asbestos associated tumors in car mechanics. Br J Indus Med 1988;
45:645-646.




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 30 of 51
282 - Spirtas R, Time Trends and Risk Factors for Mesothelioma. Proceedings of the Fourth
NCI/EPA/NIOSH Collaborative Workshop, NIOSH 1988, p. 391-400.

283 - Mancuso TF, Relative Risk of Mesothelioma Among Railroad Machinists Exposed to
Chrysotile, American Journal of Industrial Medicine, Vol. 13, pp. 639-657, 1988.

284 - del Piano M, et al, Asbestos hazards in the city of Rome, Italy. Soc Sci Med 1989;
29(8):1009-13.

285 - Hansen ES, Mortality of auto mechanics. Scand J Work Environ Health 1989; 15:43-6.

286 - Huncharek M, et al, Domestic asbestos exposure, lung fibre burden, and pleural
mesothelioma in a housewife. British Journal of Industrial Medicine 1989 May; 46:354-355.

287 - Asbestos; Publication of Identifying Information, 55 FR 5144-5162. February 13, 1990.
US EPA.

288 - Dumortier P, et al, Asbestos bodies in bronchoalveolar lavage fluids of brake lining and
asbestos cement workers. Br J Ind Med 1990 Feb; 47(2):91-8.

289 - Huang JQ, A Study on the Dose-Response Relationship between Asbestos Exposure Level
and Asbestosis among Workers in a Chinese Chrysotile Product Factory. Biomedical and
Environmental Sciences 1990; 3:90-98.

290 - National Emission Standards for Hazardous Air Pollutants; Asbestos NESHAP Revision;
Final Rule, 40 CFR Part 61, Tuesday November 20, 1990, 55:4841448421.

291 - Cheng RT, McDermott HJ, Exposure to Asbestos from Asbestos Gaskets. Applied
Occupational and Environmental Hygiene 1991; 6(7):588-591.

292 - Sluis-Cremer GK, Asbestos Disease at Low Exposures After Long Residence Times,
Annals New York Academy of Sciences, pp. 182-193, 1991.

293 - Documentation of the Threshold Limit Values and Biological Exposure Indices, 6th
Edition, 1991. American Conference of Governmental Industrial Hygienists, Cincinnati.

294 - Grandjean P, et al, Lung Cancer in Filling Station Attendants. American Journal of
Industrial Medicine 1991; 20(6):763-768.

295 - Keys DL, et al, Exposure to Airborne Asbestos Associated with Simulated Cable
Installation Above a Suspended Ceiling. Am Ind Hyg Assoc J 1991; 62(11):479-484.

296 - Mancuso TF, Mesothelioma Among Railroad Workers in the United States. ANYAS 1991;




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 31 of 51
643:333-346.

297 - Roggli VL, et al, Mineral Fiber Content of Lung Tissue in Patients with Environmental
Exposures: Household Contacts vs. Building Occupants. Annals New York Academy of
Sciences 1991; 643:511-519.

298 - The Third Wave of Asbestos Disease: Exposure to Asbestos in Place. Annals New York
Academy of Sciences 1991 Dec 31; Volume 643:1-628.

299 - Dahlqvist M, et al, Lung Function and Exposure to Asbestos among Vehicle Mechanics.
American Journal of Industrial Medicine 1992; 22(1):59-68.

300 - McKinnery WN Jr, Moore RW, Evaluation of Airborne Asbestos Fiber Levels during
Removal and Installation of Valve Gaskets and Packing. American Industrial Hygiene
Association Journal 1992; 53(8):531-32.

301 - Kumagai S, Estimation of Asbestos Exposure Among Workers Repairing Asbestos Cement
Pipes Used for Conduits. Japan J Ind Health 1993; 35:178-187.

301.1 - Kumagai, et al - Estimation of Asbestos Exposure Among Workers Repairing Asbestos
Cement Pipes Used for Conduits. Japan J Ind Health 1993; 35:178-187. (Japanese Version) -
1993

302 - Berry G, Mortality and cancer incidence of workers exposed to chrysotile asbestos in the
friction-products industry. Ann Occup Hyg 1994 Aug; 38(4):539-46, 413.

303 - Huncharek M, Asbestos and Cancer: Epidemiological and Public Health Controversies.
Cancer Investigation 1994; 12(2):214-222.

304 - Millette JR, et al, Resusoension of Settled Dust, Chapter 8; (in)Settled Asbestos Dust
Sampling and Analysis, Millette JR and Hays SM(eds). Lewis Publishers, Ann Arbor, 1994.
Pages 159-165, 193-206.

305 - Occupational Exposure to Asbestos: Final Rule. 29CFR1910.1001. Federal Register, 8-10-
1994, pages 59:40964-41162.

306 - Woitowitz H-J, et al, Mesothelioma among Car Mechanics? Annals Occup Hyg 1994;
38(4):635-638.

307 - Imbernon E, et al, Occupational Respiratory Cancer and Exposure to Asbestos: A Case-
Control Study in a Cohort of Workers in the Electricity and Gas Industry, American Journal of
Industrial Medicine, Vol. 28, pp. 339-352, 1995.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 32 of 51
308 - Report to Congress on Workers’ Home Contamination Study Conducted Under The
Workers’ Family Protection Act. U.S. Dept Health and Human Services, Sept 1995, DHHS
Publication No. 95-123.

309 - Robinson C, Assessment of Mortality in the Construction Industry in the United States,
1984-1986. Am J Ind Med 1995; 28:49-70.

310 - Smith AH, Chrysotile Asbestos is the Main Cause of Pleural Mesothelioma. Am J Ind Med
1996; 30:252-266.

311 - Spence SK, Rocchi PSJ, Exposure to Asbestos Fibres during Gasket Removal. Ann Occup
Hyg 1996; 40(5):583-588.

312 - Consensus Report. Asbestos, Asbestosis and Cancer: The Helsinki Criteria for Diagnosis
and Attribution. Scand J Work Environ Health 1997; 23:311-316.

313 - Kauppinem T, International Data Base of Exposure Measurements in the Pulp. Paper and
Paper Product Industries. Int Arch Occup Environ Health 1997; 70:199-127.

314 - Teschke K, Mesothelioma Surveillance to Locate Sources of Exposure to Asbestos. Can J
Pub Health 1997; 88:163-168.

315 - Esmen NA, et al, Airborne Fiber Concentrations During Splitting Open and Boxing Bags
of Asbestos. Toxicology and Industrial Health 1998; 14:843-856.

316 - WHO, International Programme on Chemical Safety (IPCS), Environmental Health
Criteria 203: Chrysotile Asbestos, 1998.

317 - Iwatswubo Y, et al, Pleural Mesothelioma: Dose-Response Relation at Low Levels of
Asbestos Exposure in a French Population-based Case-Control Study. Am J Epidemiology 1998;
148:133-142.

318 - Hillerdal G, Mesothelioma: cases associated with non-occupational and low dose
exposures. Occup Env Med 1999; 56:505-513.

319 - Levin JL, et al, Asbestosis and small cell lung cancer in a clutch refabricator. Occup
Environ Med 1999; 56:602-605.

320 - O’Reilly DO, et al, Asbestos related mortality in Northern Ireland 1985-1994. J Public
Health Medicine 1999; 21:95-101.

321 - Yeung P, et al, An Australian study to evaluate worker exposure to chrysotile in the
automotive service industry. Appl Occup Environ Hyg 1999 Jul; 14(7):448-57.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 33 of 51
322 - Asbestos Worker Protection; Final Rule Environmental Protection Agency. 40 CFR
763;Fedral Register 65(221):69210-69217, November 15, 2000.

323 - Neumann V, et al, Malignant mesothelioma – German mesothelioma register 19871999.
Int Arch Occup Environ Health 2001; 74:383-395.

324 - Toxicological Profile for Asbestos. Agency for Toxic Substances and Disease Registry, US
DHHS. 2001. http://www.atsdr.cdc.gov/ToxProfiles/tp61.pdf

325 - Butnor KJ, et al, Exposure to brake dust and malignant mesothelioma: a study of 10 cases
with mineral fiber analyses. Ann Occup Hyg 2003 Jun; 47(4):325-30.

326 - Levin JL, et al, Environmental Sample Correlations with Clinical and Historical Data in a
Friction Product Exposure. Inhalation Toxicology 2003; 15:639-647.

327 - CPSC Warns about Asbestos in Consumer Products: Safety Alert. Consumer Product
Safety Commission. CPSC Document 5080, 2004. http://www.cpsc.gov/cpscpub/pubs/5080.html

328 - Diagnosis and Initial Management of Nonmalignant Diseases Related to Asbestos. Am J
Respir Care Crit Care Med 2004; 170:691-715.

329 - Goodman M, et al, Mesothelioma and Lung Cancer Among Motor Vehicle Mechanics: a
Meta-analysis. Ann Occup Hyg 2004; 48(4):309-326.

330 - Lemen RA, Asbestos in Brakes: Exposure and Risk of Disease. Am J Indus Med 2004;
45:229-237.

331 - Aliyu OA, et al, Evidence for Excess Colorectal Cancer Incidence among Asbestos-
exposed Men in the Beta-Carotene and Retinol Efficacy Trial. Am J Epidemiol 2005;162:868–
878.

332 - Asbestos. Substance Profiles; Report on Carcinogens, 11th Edition 2005; National
Toxicology Program.

333 - Asbestos: Selected Cancers. Institute of Medicine,
2006.http://books.nap.edu/catalog/11665.html

334 - World Health Organization (WHO), International Agency for Research on Cancer (IARC),
Monographs on the Evaluation of Carcinogenic Risks Humans - Preamble, 2006.

335 - Elimination of Asbestos Related-Diseases. 2006, World Health Organization, Geneva.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 34 of 51
336 - Asbestos/NESHAP Regulated Asbestos Containing Materials Guidance. US EPA, June 22,
2007; http://www.epa.gov/region4/air/asbestos/asbmatl.htm.

337 - Current best practices for preventing asbestos exposure among brake and clutch workers.
EPA, March 2007, EPA-747-F-04-004.

338 - Asbestos and Cancer Risk, Factsheet. National Cancer Institute May 1, 2009; 13 pages.

339 - Banks DE, et al, American College of Chest Physicians Consensus Statement on
Repiriatory Health Effects of Asbestos. Chest; 135:1619-1627, 2009.

340 - Malignant Mesothelioma. American Cancer Society 2009; 41 pages.

341 - Special Report: Policy. A review of human carcinogens-Part C: metals, arsenic, dusts and
fibres. www.thelancet.com/oncology; 2009; 10:453-454.

342 - Hodgson JT, Mesothelioma Risk from Chrysotile. Occup Environ Med 2010; 67:432.

343 - Crosignani P, et al, Confounders and Confusion: Dealing with Cancer Cases of
Occupational Origin, American Journal of Industrial Medicine, Vol. 53, pp. 1002-1005, 2010.

344 - European Agency for Safety and Health at Work, Safe Maintenance in Practice, 2010.

345 - Roggli VL, et al, Pathology of Asbestosis – An Update of the Diagnostic Criteria, Arch
Pathol Lab Med, Vol. 134, pp. 462-480, March 2010.

346 - Kanarek M, Mesothelioma from Chrysotile Asbestos: Update. Ann Epidemiol 2011;
21:688-697.

347 - NIOSH, Asbestos Fibers and Other Elongate Mineral Particles: State of the Science and
Roadmap for Research, Current Intelligence Bulletin 62, 2011.

348 - U.S. Dept. of Labor, OSHA Asbestos Safety Guide (screen shot), 2011.

349 - Asbestos (Chrysotile, Amosite, Crocidolite, Tremolite, Actinolite and Anthophyllite).
IARC Monographs 2012, WHO; Volume 100C..
http://monographs.iarc.fr/ENG/Monographs/vol100C/mono100C-11.pdf

350 - Asbestos Exposure and Cancer Risk. National Cancer Institute 2012;
http://www.cancer.gov/cancertopics/factsheet/Risk/asbestos.

351 - Freeman MD, Assessing Specific Causation of Mesothelioma Following Exposure to




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 35 of 51
Chrysotile Asbestos-Containing Brake Dust. IJOEH 2012; 18:329-336.

352 - ICOH Statement: Global Asbestos Ban and the Elimination of Asbestos-Related Diseases.
International commission on Occupational Health 2012.

353 - Linton A, The Ticking Time-Bomb of Asbestos: Its Insidious Role in the
Development of Malignant Neoplasm. Crit Rev Oncol Hematol 2012; 84:200212.

354 - Position Statement on Asbestos from the Joint Policy Committee of the Societies of
Epidemiology(JPC-SE), June 4, 2012. Joint Policy Committee of the Societies of Epidemiology.
American College of Epidemiology.

355 - Magnani C, Pleural Mesothelioma: Epidemiological and Public Health issues. Report from
the Second Italian Consensus Conference on Pleural Mesothelioma. Med Lav 2013; 104:191-
202.

356 - Markowitz SB, Asbestos, Asbestosis, Smoking and Lung Cancer. Am J Respir Crit Care
Med 2013; 188:90-96.

357 - Registry of the Former Workers of the Baie Verte Asbestos Mine; Final Report April,
2013. SafetyNet Center for Occupational Health and Safety Research, Memorial University.

358 - Roelofs CR, Mesothelioma and Employment in Massachusetts: Analysis of Cancer
Registry Data 1988-2003. Am J Ind Med 2013; 56:985-992.

359 - Wang X, Mortality in Chrysotile Asbestos Workers in China. Curr Opin Pulm Med 2013,
19:169–173.

360 - National Toxicology Program, Dept. of Health and Human Services, Report on
Carcinogens, 13th ed., Asbestos, 2013.

361 - van der Bij S, et al, Lung Cancer Risk at Low Cumulative Asbestos Exposure: Meta-
Regression of the Exposure-Response Relationship, Cancer Causes Control, Vol. 24, pp. 1-12,
2013.

362 - Jarvholm B,et al, The Impact of Asbestos Exposure in Construction Workers. Am J Ind
Med 2014; 57:49-55.

363 - Lacourt A, et al, Occupational and non-occupational attributable risk of asbestos exposure
for malignant pleural mesothelioma. Thorax 2014; 69:532-539.

364 - Nielsen LS, et al, Occupational Asbestos Exposure and Lung Cancer-A Systematic Review




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 36 of 51
of the Literature. Arch Env Occup Health 2014; 69:191-206.

365 - Offermans NSM, et al, Occupational Asbestos Exposure and Risk of Pleural
Mesothelioma, Lung Cancer, and Laryngeal Cancer in the Prospective Netherlands Cohort
Study. JOEM 2014; 56:6-19.

366 - Jarvholm B & Astrom E, The Risk of Lung Cancer After Cessation of Asbestos Exposure
in Construction Workers Using Pleural Malignant Mesothelioma as a Marker of Exposure,
JOEM Vol. 56, No. 12, pp. 1297- 1301, December 2014.

367 - Asbestos, Asbestosis and Cancer The Helsinki Criteria for Diagnosis and Attribution 2014.
Finnish Institute of Occupational Health, pp. 1-152, 2014.

368 - Offermans SM, et al, Occupational Asbestos Exposure and Risk of Esophageal, Gastric
and Colorectal Cancer in the Prospective Netherlands Cohort Study, International Journal of
Cancer, Vol. 135, pp. 1970-1977, 2014.

369 - Cely-Garcia MF, et al, Personal Exposure to Asbestos and Respiratory Health of Heavy
Vehicle Brake Mechanics, Journal of Exposure Science and Environmental Epidemiology, Vol.
25, pp. 26-36, 2015.

370 - Collegium Ramazzini, The 18th Collegium Ramazzini Statement: The Global Health
Dimensions of Asbestos and Asbestos-Related Diseases, Scand J Work Environ Health, Online-
First-Article, December 31, 2015.

371 - Gilham C, et al, Pleural Mesothelioma and Lung Cancer Risks in Relation to Occupational
History and Asbestos Lung Burden, Occup. Environ. Med., Vol. 0, pp. 1-10, 2015.

372 - Magnani C, et al, Italian Consensus Conference on Malignant Mesothelioma of the Pleura.
Epidemiology, Public Health and Occupational Medicine Related Issues, Med Lav; 106, 5, pp. 1-
27, 2015.

373 - Markowitz S, Asbestos-Related Lung Cancer and Malignant Mesothelioma of the Pleura:
Selected Current Issues, Seminars in Respiratory and Critical Care Medicine, Vol. 36, No. 3, pp.
334-346, 2015.

374 - Mensi C, et al, Impact of an Asbestos Factory on Mesothelioma Incidence: Global
Assessment of Effects of Occupational, Familial, and Environmental Exposure, Environmental
International, Vol 74, pp. 191-199, 2015.

375 - Collegium Ramazzini: Comments on the 2014 Helsinki Consensus Report on Asbestos,
American Journal of Industrial Medicine, DOI 10.1002/ajim.22595, 2016.




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 37 of 51
376 - Courtice MN, et al, Exposure-Response Estimate for Lung Cancer and Asbestosis in a
Predominantly Chrysotile-Exposed Chinese Factory Cohort, American Journal of Industrial
Medicine, DOI 10.1002/ajim.22579, 2016.

377 - Ferrante D, Pleural Mesothelioma and Occupational and Non-Occupational Asbestos
Exposure: A Case-Control Study with Quantitative Risk Assessment, Occup Environ Med, Vol.
73, pp. 147-153, 2016.


378 - Teschke K, Letter to the Editor: Thinking About Occupation-Response and Exposure-
Response Relationships: Vehicle Mechanics, Chrysotile, and Mesothelioma, Ann. Occup. Hyg.,
2016, Vol. 60, No. 4, pp. 528-530.

379 - Carbone, et al -Consensus Report of the 2015 Weinman International Conference on
Mesothelioma - 2016

380 - Baur, et al - Asbestos, Asbestosis, and Cancer, The Helsinki Criteria for Daignosis and
Attribution. Critical Need for Revision of the 2014 Update - AJIM - 1917

381 - Mazurek, et al - Malignant Mesothelioma Mortality - United States (1999-2015) - MMWR
- 2017

382 - Musk, et al - Risk Factors for Malignant Mesothelioma in People with No Known
Exposures to Asbestos - AJIM - 2017

383 - National Cancer Institute - Malignant Mesothelioma Treatment (PDQ) - Patient Version -
2017

384 - News from the CDC - Asbestos Exposure Still Poses Occupational Health Risks - JAMA -
2017

385 - Olsson, et al - Exposure-Response Analyses of Asbestos and Lung Cancer Subtypes in a
Pooled Analysis of Case-Control Studies - 2017

386 - Jiang, et al - Hand-Spinning Chrysotile Exposure and Risk of Malignant Mesothelioma, A
Case-Control Study in Southeastern China - 2018

387 - Millette, et al - Microscopical Analyses of Asbestos-Cement Pipe and Board - 2018

388 - Micallef, et al - Occupational Exposures and Cancer, A Review of Agents and Relative
Risk Estimates - 2018




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 38 of 51
389 - Xu, et al - Association between Mesothelioma and Non-Occupational Asbestos Exposure -
2018




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 39 of 51
                                     Mesothelioma Index

                                   Richard Cohen MD MPH
                                       January 18, 2019

001 - Mallory, et al - Case Records of the Massachusetts General Hospital, Weekly
Clinicopathological Exercises - 1947

002 - Sleggs, et al - Diffuse Pleural Mesotheliomas in South Africa - 1961

003 - Owen, W.G. - Diffuse Mesothelioma and Exposure to Asbestos Dust in the Merseyside
Area - 1964

004 - Elmes & Wade - Relationship Between Exposure to Asbestos and Pleural Malignancy in
Belfast - 1965

005 - Selikoff, et al - Relation Between Exposure to Asbestos and Mesothelioma - 1965

006 - Gilson, J.C. - Asbestos Cancer, Past and Future Hazards (Abridged) - 1973

007 - Webster, Ian - Asbestos and Malignancy - 1973

008 - Greenberg & Davies - Mesothelioma Register 1967-68 - 1974

009 - Zielhuis, et al - Pleura Mesothelioma and Exposure to Asbestos - 1975

010 - NIOSH - Studies of Human Population Carcinogenicity - 1 Day Exposure - 1976

011 - Graham, et al - Cancer in Asbestos-Mining and Other Areas of Quebec - 1977

012 - Sebastien, et al - Asbestos Retention in Human Respiratory Tissues, Comparative
Measurements in Lung Parenchyma and in Parietal Pleura - 1980

013 -Tagnon, et al - Mesothelioma Associated with the Shipbuilding Industry in Coastal
Virginia - 1980

014 - Vogelzang, et al - Malignant Mesothelioma: The University of Minnesota
Experience - 1984

015 - Suzuki, et al - Translocation of Inhaled Asbestos Fibers From the Lung to Other
Tissues - 1991

016 - Murai & Kitagawa - Asbestos Fiber Analysis in 27 Malignant Mesothelioma Cases - 1992

017 - Magnani, et al - A Cohort Study on Mortality Among Wives of Workers in the Asbestos




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 40 of 51
                                     Mesothelioma Index

                                   Richard Cohen MD MPH
                                       January 18, 2019

Cement Industry in Casale Monferrato, Italy -1993

018 - Pott - Chrysotile Use and Carcinogenicity in Germany and a Comparison with Animal
Studies - 1993

019 - Battifora & McCaughey -Tumors of the Serosal Membranes - 1994

020 -Dail & Hammar - Pulmonary Pathology book excerpts - 1994

021 - Kogan & Kikitina - Solubility of Chrysotile Asbestos and Basalt Fibers in Relation to Their
Fibrogenic and Carcinogenic Action - 1994

022 - Meurman, et al - Incidence of Cancer Among Anthophyllite Asbestos Miners in
Finland - 1994

023 - Spirtas, et al - Malignant Mesothelioma: Attributable Risk of Asbestos Exposure - 1994

024 - Smith & Wright - Chrysotile Asbestos is the Main Cause of Pleural Mesothelioma - 1996

025 - McDonald, et al - Mesothelioma in Quebec Chrysotile Miners and Millers, Epidemiology
and Aetiology - 1997

026 - Iwatsubo, et al - Pleural Mesothelioma, Dose-Response Relation at Low Levels of Asbestos
Exposure in a French Population-Based Case-Control Study - 1998

027 - Suzuki & Yuen - Asbestos Fibers Contributing to the Induction of Human Malignant
Mesothelioma - 2002

028 - Pan, et al - Residential Proximity to Naturally Occurring Asbestos and Mesothelioma Risk
in California - 2005

029 - Suzuki, et al - Short, Thin Asbestos Fibers Contribute to the Development of Human
Malignant Mesothelioma, Pathological Evidence - 2005

030 - Dodson & Hammar - Asbestos: Risk Assessment, Epidemiology, and Health Effects - 2006

031 - Mark & Kradin - Patholgical Recognition of Diffuse Malignant Mesothelioma of the
Pleura, The Significance of the Historical Perspective as Regards this Signal Tumor - 2006

032 - Sinninghe, et al - Environmental Exposure to Asbestos in the Area Around Goor has been




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 41 of 51
                                     Mesothelioma Index

                                   Richard Cohen MD MPH
                                       January 18, 2019

Establshed as the Cause of Pleural Mesothelioma in Women (Abstract) - 2007

033 - Welch, L. - Asbestos Exposure Causes Mesothelioma, But Not This Asbestos
Exposure - 2007

033.1 - Dodson, et al - A Technical Comparison of Evaluating Asbestos Concentration by PCM,
SEM, and ATEM as Illustrated From Data Generated From a Case Report - 2008

034 - Goodman, et al - Ionizing Radiation: A Risk Factor for Mesothelioma - 2009

035 - Harding, et al - Mortality Among British Asbestos Workers Undergoing Regular Medical
Examinations (1971-2005) - Occup. Environ. Med - 2009

036 - Loomis, et al - Lung Cancer Mortality and Fibre Exposures Among North Carolina
Asbestos Textile Workers - Occup. Environ. Med - 2009

037 - Pira, et al - Mortality From Cancer and Other Causes in the Balangero Cohort of Chrysotile
Asbestos Miners - Occup. Environ. Med - 2009

038 - Yano, et al - Mesothelioma in a Worker Who Spun Chrysotile Asbestos at Home During
Childhood - 2009

039 - Reserved

040 - Pesche, et al - Cancer Mortality in a Surveillance Cohort of German Males Formerly
Exposed to Asbestos - Int. J. Hyg. Environ. Health - 2010

041 - Baumann, et al - Pleural Mesothelioma in New Caladonia, Associations with
Environmental Risk Factors - 2011

042 - Skammeritz, et al - Asbestos Exposure and Survival in Malignant Mesothelioma, A
Description of 122 Consecutive Cases at an Occupational Clinic - 2011

043 - Kanarek, M.S. - Mesothelioma From Chrysotile Asbestos - Update - 2011

044 -Testa, et al - Germline BAP1 Mutations Predispose to Malignant Mesothelioma - 2011

045 - Brief Amicus Curiae of Interested Physicians and Medical Researchers in Ford v.
Boomer - 2012




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 42 of 51
                                     Mesothelioma Index

                                   Richard Cohen MD MPH
                                       January 18, 2019

046 - Carbone, et al - BAP1 Cancer Syndrome - Malignant Mesothelioma, Uveal and Cutaneous
Melanoma, and MBAITs - 2012


047 - Freeman & Kohles - Assessing Specific Causation of Mesothelioma Following Exposure to
Chrysotile Asbestos-Containing Brake Dust - 2012

048 - IARC - Monographs - 2012

049 - Jasani & Gibbs - Mesothelioma Not Associated With Asbestos Exposure - 2012

050 - Linton, et al - The Ticking Time-Bomb of Asbestos - Its Insidious Role in the Development
of Malignant Mesothelioma - 2012

051 - Nelson G. Ordonez - Mesotheliomas With Small Cell Features - Report of Eight
Cases - 2012

052 - Ordonez, N.G. - Mesotheliomas With Small Cell Features, Report of Eight Cases - 2012

053 - Societies of Epidemiology - Position Statement on Asbestos - 2012

054 - Wang, et al - Cause-Specific Mortality in a Chinese Chrysotile Textile Worker
Cohort - 2012

055 - Camiade, et al - Characterization of a French Series of Female Cases of
Mesothelioma - 2013

056 - Daniels, et al - Mortality and Cancer Incidence in a Pooled Cohort of US Firefighters from
San Francisco, Chicago, and Philadelphia (1950-2009) - 2013

057 - Hobson, J. Editor of Occupational Medicine - Notes on Three Cases - 2013

058 - Henley, et al - Mesothelioma Incidence in 50 States and the District of Columbia, United
States, 2003-2008 - 2013

059 - Jarvholm & Anders - The Impact of Asbestos Exposure in Swedish Construction
Workers - 2013

060 - Lacourt, et al - Pleural Mesothelioma and Occupational Coexposure to Asbestos, Mineral
Wool, and Silica - 2013




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 43 of 51
                                      Mesothelioma Index

                                    Richard Cohen MD MPH
                                        January 18, 2019

061 - Loomis, et al - Cancer Mortality and Fibre Exposures Among North Carolina Asbestos
Textile Workers - 2013


062 - Magnani, et al - Pleural Mesothelioma, Epidemiological and Public Health Issues. Report
from the Second Italian Consensus Conference on Pleural Mesothelioma - 2013

062 - Magnani, et al - Pleural Mesothelioma, Epidemiological and Public Health Issues. Report
from the Second Italian Consensus Conference on Pleural Mesothelioma - 2013

064 - Tarres, et al - Pleural Mesothelioma in Relation to Meteorological Conditions and
Residential Distance from an Industrial Source of Asbestos - 2013

065 - Asbestos, Asbestosis, and Cancer, the Helsinki Criterial for Diagnosis and Attribution
2014, Recommendations - Scand J Wk Env Hlth - 2014

066 - Lacourt, et al - Occupational and Non-Occupational Attributable Risk of Asbestos
Exposure for Malignant Pleural Mesothelioma - 2014

067 - Linton, et al - Factors Associated with Survival in a Large Series of Patients with
Malignant Pleural Mesothelioma in New South Wales - 2014

068 - Offermans, et al - Occupational Asbestos Exposure and Risk of Pleural Mesothelioma,
Lung Cancer, and Laryngeal Cancer in the Prospective Netherlands Cohort Study - 2014

069 - Reid, et al - Mesothelioma Risk After 40 Years Since First Exposure to Asbestos - A
pooled Analysis - 2014

070 - Simonsen, et al - Tuberculosis and Risk of Cancer, a Danish Nationwide Cohort
Study - 2014

071 - Takahashi, Ken - Epidemiology and Trends of ARDs - A Global Perspective - Helsinki
PPT - 2014 [Compatibility Mode]

072 - Baumann, et al - The Presence of Asbestos in the Natural Environment is Likely Related to
Mesothelioma in Young Individuals and Women from Southern Nevada - 2015

073 - Ferrante, et al - Pleural Mesothelioma and Occupational and Non-Occupational Asbestos
Exposure, A Case-Control Study with Quantitative Risk Assessment - 2015




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 44 of 51
                                     Mesothelioma Index

                                   Richard Cohen MD MPH
                                       January 18, 2019

074 - Galliteau-Salle, et al - The 2015 WHO Classification of Tumors of the Pleura, Advances
Since the 2004 Classification - 2015


075 - Gao, et al - Asbestos Textile Production Linked to Malignant Peritoneal and Pleural
Mesothelioma in Women, Analysis of 28 Cases in Southeast China - 2015

076 - Gilham, et al - Pleural Mesothelioma and Lung Cancer Risks in Relation to Occupational
History and Asbestos Lung Burden - 2015

077 - Magnani, et al - III Italian Consensus Conference on Malignant Mesothelioma of the
Pleura. Epidemiology, Public Health and Occupational Medicine Related Issues - 2015

078 - Marinaccio, et al - Malignant Mesothelioma Due to Non-Occupational Asbestos Exposure
from the Italian National Surveillance System (ReNaM), Epidemiology and Public Health - 2015

079 - Markowitz, S. - Asbestos-Related Lung Cancer and Malignant Mesothelioma of the Pleura,
Selected Current Issues - 2015

080 - Mensi, et al - Impact of an Asbestos Cement Factory on Mesothelioma Incidence, Global
Assessment of Effects of Occupational, Familial, and Environmental Exposure - 2015

081 - Carbone, et al - Consensus Report of the Weinman International Conference on
Mesothelioma - 2016

082 - Colleguim Ramazzini - Comments on the Causation of Malignant Mesothelioma,
Rebutting the False Concept that Recent Exposures to Asbestos do not Contribute to
Cuasation - 2016

083 - Franklin, et al - Asbestos Exposure and Histologic Subtype of Malignant
Mesothelioma - 2016

084 - Lambert, et al - A Case-Control Study of Mesothelioma in Minnesota Iron Ore (Taconite)
Miners - 2016

085 - Levin, et al - Tyler Asbestos Workers, A Mortality Update in a Cohort Exposed to
Amosite - 2016

086 - Mao, et al - Association of Asbestos Exposure with Malignant Mesothelioma Incidence in
Eastern China - 2016




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 45 of 51
                                     Mesothelioma Index

                                   Richard Cohen MD MPH
                                       January 18, 2019

087 - Pierce, et al - An Updated Evaluation of Reported No-Observed Adverse Effect Levels for
Chrysotile Asbestos for Lung Cancer and Mesothelioma - 2016

088 - Soeberg, et al - Malignant Mesothelioma in Australia 2015, Current Incidence and
Asbestos Exposure Trends - 2016

089 - Terracini, et al - Comments on the Causation of Malignant Mesothelioma, Rebutting the
False Concept that Recent Exposures to Asbestos do not Contribute to Causation - 2016

090 - Finkelstein, M.M. - Reanalysis of Non-Occupational Exposure to Asbestos and the Risk of
Pleural Mesothelioma - 2017

091 - Jiang, et al - Hand-Spinning Chrysotile Exposure and Risk of Malignant Mesothelioma, A
Case-Control Study in Southeastern China - 2017

092 - Reserved

093 - Lacourt, et al - Dose-Time-Response Association Between Occupational Asbestos
Exposure and Pleural Mesothelioma - 2017

094 - Marinaccio, et al - The Epidemiology of Malignant Mesothelioma in Women, Gender
Differences and Modalities of Asbestos Exposure - 2017

095 - Mazurek, et al - Malignant Mesothelioma Mortality - United States,
1999-2015 - MMWR - 2017

096 - Merler, et al - Residual Fibre Lung Burden among Patients with Pleural Mesothelioma
Who have been Occupationally Exposed to Asbestos - 2017

097 - Musk, et al - Risk Factors for Malignant Mesothelioma in People with No Known
Exposure to Asbestos - AJIM- 2017

098 - Oddone, et al - Mortality in Asbestos Cement Workers in Pavia, Italy, A Cohort
Study - 2017

099 - Pira, et al - Mortality from Cancer and Other Causes Among Italian Chrysotile Asbestos
Miners - 2017

100 - Voelker, M - News from the CDC, Asbestos Exposure Still Poses Occupational Health
Risks - JAMA - 2017




       Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 46 of 51
                                     Mesothelioma Index

                                   Richard Cohen MD MPH
                                       January 18, 2019

101 - Index of Articles Indicating that Smoking Does Not Cause Mesothelioma

BAP1 Tumor Genetics Sub-File

001 - Testa, et al - Germline BAP1 Mutations Predispose to Malignant Mesothelioma - 2011

002 - Carbone, et al - BAP1 Cancer Syndrome, Malignant Mesothelioma, Uveal and Cutaneous
Melanoma, and MBAITs - 2012

003 - Battaglia, A. - The Importance of Multidisciplinary Approach in Early Detection of BAP1
Tumor Predisposition Syndrome, Clinical Management and Risk Assessment - 2014

004 - Betti, et al - Inference on Germline BAP1 Mutations and Asbestos Exposure from the
Analysis of Familial and Sporadic Mesothelioma in a High-Risk Area - 2015

005 - Ascoli, et al - Mesothelioma Families Without Inheritance of a BAP1 Predisposing
Mutation - 2016

006 - Carbone, et al - Consensus Report of the 2015 Weinman International Conference on
Mesothelioma - 2016

007 - Kadariya, et al - BAP1 Is a Bona Fide Tumor Suppressor, Genetic Evidence from Mouse
Models Carrying Heterozygous Germline Bap1 Mutations - 2016

008 - Wang, et al - BAP1, Gene of the Month - 2016

009 - Santi, et al - Mesothelin Promoter Variants are Associated with Increased Soluble
Mesothelin-Related Peptide Levels in Asbestos-Exposed Individuals - 2017

102 - Santana, et al - Recovering Missing Mesothelioma Deaths in Death Certificates Using
Hospital Records - 2018

103 - Xu, et al - Association between Mesothelioma and Non-Occupational Asbestos
Exposure - 2018




        Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 47 of 51
Richard Cohen MD MPH
February 6, 2019

                                  BIBLIOGRAPHY
                                  Libby Vermiculite
                             Richard Cohen, M.D., M.P.H.
                                 February 6, 2019

1. Pardee, J.T., Deposit of Vermiculite and Other Minerals in the Rainey Creek District,
   Near Libby, Mont., 1928; p. 17-29.

2. The Bulletin of the American Ceramic Society, March 1940; 19(3).

3. Kriegel, W., Summary of Occurrence, Properties, and Uses of Vermiculite at Libby,
   Montana. Bulletin of the American Ceramic Society, 1940; 19(3): 94-97.

4. Bassett, William, The Origin of the Vermiculite Deposit at Libby, Montana. The
   American Mineralogist, 1959; 44: 282-299.

5. Johns, Willis, Progress Report on Geologic Investigations in the Kootenai-Flathead
   Area, Northwest Montana, Western Lincoln County. Montana Bureau of Mines &
   Geology, July 1959; 12: 38-39, 43-44.

6. Moatamed, Farhad, Fiber Contamination of Vermiculites: A Potential Occupational
   and Environmental Health Hazard. Environmental Research 41: 207-218 (1986).

7. Addison, John, Vermiculite: A Review of the Mineralogy and Health Effects of
   Vermiculite Exploitation. Regulatory Toxicology and Pharmacology 21: 397-405
   (1995).

8. Sampling and Analysis of Consumer Garden Products that Contain Vermiculite, US
   EPA (744-R-00-010), August 2000.

9. Memorandum: Amphibole Mineral Fibers in Source Materials in Residential and
   Commercial Areas of Libby Pose an Imminent and Substantial Endangerment to
   Public Health, US EPA, 2001 Dec. 20; p. 19-23.

10. Toxicological Profile for Asbestos. U.S. Dept. of Health & Human Services, Agency
    for Toxic Substances & Disease Registry. Sept. 2001.

11. McDonald, J.C., Cohort Mortality Study of Vermiculite Miners Exposed to Fibrous
    Tremolite: an Update. Ann. Occup. Hyg., 2002; 46(1): 93-94.

12. Wright, Robert, Fatal Asbestosis 50 Years after Brief High Intensity Exposure in a
    Vermiculite Expansion Plant. American Journal of Respiratory and Critical Care
    Medicine, 2002; 165: 1145-1149.

13. Current Best Practices for Vermiculite Attic Insulation, US EPA (747-F-03-001),
    2003.



                                                                                         1
    Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 48 of 51
Richard Cohen MD MPH
February 6, 2019

14. Meeker, G.P., The Composition and Morphology of Amphiboles from Rainy Creek
    Complex, Near Libby, Montana. American Mineralogist, 2003; 88: 1955-1969.

15. NIOSH Recommendations for Limiting Potential Exposures of Workers to Asbestos
    Associated with Vermiculite from Libby, Montana. NIOSH Publication No. 2003-
    141.

16. McDonald, J C, Mortality in a Cohort of Vermiculite Miners Exposed to Fibrous
    Amphibole in Libby, Montana. Occup Environ Med, 2004; 61: 363-366.

17. Roggli, Victor, Environmental Asbestos Contamination: What are the Risks? Chest
    Journal, 2007; 131: 336-338.

18. Hart, Julie, Evaluation of Asbestos Exposures during Firewood-Harvesting
    Simulations in Libby, MT, USA – Preliminary Data. Ann Occup. Hyg., 2007; 51(8):
    717-723.

19. Sullivan, Patricia, Vermiculite, Respiratory Disease, and Asbestos Exposure in Libby,
    Montana: Update of a Cohort Mortality Study. Environmental Health Perspectives,
    April 2007; 115(4): 579-585.

20. Whitehouse, Alan, Environmental Exposure to Libby Asbestos and Mesotheliomas.
    American Journal of Industrial Medicine, 2008; p. 1-4.

21. Ward, Tony, Fate of Libby Amphibole Fibers When Burning Contaminated
    Firewood, National Institute of Health, Environ Sci Technol, 2009 April; p. 1-13.

22. Ewing, William, Zonolite Attic Insulation Exposure Studies, Int J Occup Environ
    Health, 2010; 16: 279-290.

23. McDonald, J. Corbett, Epidemiology of Malignant Mesothelioma – An Outline. Ann.
    Occup. Hyg., 2010; 54(8): 851-857.

24. Alexander, Bruce, Radiographic Evidence of Nonoccupational Asbestos Exposure
    from Processing Libby Vermiculite in Minneapolis, Minnesota. Environmental
    Health Perspectives, Jan. 2012; 120(1): 44-49.

25. Dunning, Kari, Mesothelioma Associated with Commercial Use of Vermiculite
    Containing Libby Amphibole. JOEM, November 2012; 54(11): 1359-1363.

26. Asbestos (Chrysotile, Amosite, Crocidolite, Tremolite, Actinolite, and
    Anthophyllite), IARC, 2012; p. 219-309.

27. Ward, Tony, Amphibole Asbestos in Tree Bark – A Review of Findings for This
    Inhalational Exposure Source in Libby, Montana. Journal of Occupational and
    Environmental Hygiene, 2012; 9: 387-397.



                                                                                        2
    Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 49 of 51
Richard Cohen MD MPH
February 6, 2019

28. Antao, Vinicius, Libby Vermiculite Exposure and Risk of Developing Asbestos-
    Related Lung and Pleural Diseases. Obstructive, Occupational and Environmental
    Diseases (www.co-pulmonarymedicine.com), March 2012; 18(2): 161-167.

29. Larson, Theodore, Associations Between Radiographic Findings and Spirometry in a
    Community Exposed to Libby Amphibole. Occup Environ Med, 2012; 69: 361-366.

30. Christensen, Krista, Low Levels of Exposure to Libby Amphibole Asbestos and
    Localized Pleural Thickening. JOEM, November 2013; 55(11): 1350-1355.

31. Toxicological Review of Libby Amphibole Asbestos, EPA (EPA/635/R-11/002F),
    December 2014.

32. Dodson, Ronald, Biodurability/Retention of Libby Amphiboles in a Case of
    Mesothelioma, Ultrastructural Pathology, 2014; 38(1): 45-51.

33. Lockey, James, HRCT/CT and Associated Spirometric Effects of Low Libby
    Amphibole Asbestos Exposure. JOEM, January 2015; 57(1): 6-13.

34. Millette, James, Analysis of Vermiculite for Asbestos and Screening for Vermiculite
    from Libby, Montana. The Microscope, 2015; 63(2): 59-75.

35. Protect Your Family from Asbestos-Contaminated Vermiculite Insulation, US EPA,
    2016.

36. Black, Brad, A Clinical Assessment and Lung Tissue Burden from an Individual Who
    Worked as a Libby Vermiculite Miner. Inhalation Toxicology, 2017; p. 1-10.

37. Naik, Samantha, Mortality from Asbestos-Associated Disease in Libby, Montana
    1979-2011. Journal of Exposure Science and Environmental Epidemiology, 2017;
    27: 207-213.

38. Szeinuk, Jaime, Pulmonary Abnormalities as a Result of Exposure to Libby
    Amphibole During Childhood and Adolescence – The Pre-Adult Latency Study
    (PALS). American Journal of Industrial Medicine, 2017; 60: 20-34.

39. Analysis of Vermiculite Packing Material of Orton Pyrometric Cones (Report of
    Results: MVA12466). MVA Scientific Consultants, Steven P. Compton, Ph.D., 17
    July 2018.

40. Superior Court of the State of California for the County of Los Angeles, Donna
    Packett, deceased vs. Allcraft Jewelry Supply Co., et al. Declaration of Richard
    Cohen, M.D., M.P.H. dated December 27, 2015.

41. Superior Court of the State of California for the County of Los Angeles, Donna
    Packett, deceased vs. Allcraft Jewelry Supply Co., et al. Declaration of Terry M.
    Spear dated December 21, 2015.


                                                                                          3
    Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 50 of 51
Richard Cohen MD MPH
February 6, 2019

42. Superior Court of the State of California for the County of Los Angeles, Donna
    Packett, deceased vs. Allcraft Jewelry Supply Co., et al. Declaration of Philip John
    Templin dated December 24, 2015.




                                                                                           4
    Case 2:17-cv-00063-D Document 63-29 Filed 05/21/19 Page 51 of 51
